UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K T ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (FEE REQUIRED) FOR THE FISCAL YEAR ENDED DECEMBER 31, 2011 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number:333-131736 COMMONWEALTH INCOME & GROWTH FUND VI (Exact name of registrant as specified in its charter) Pennsylvania 20-4115433 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) Brandywine One, Suite 200 2 Christy Drive, Chadds Ford PA 19317 (Address, including zip code, of principal executive offices) (484) 785-1480 (Registrant’s telephone number including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of exchange which registered None N/A Securities registered pursuant to Section 12(g) of the Act: (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, (as defined in Rule 405 of the Act):YES ¨NO T Indicate by checkmark if the registrant is not required to file reports pursuant to Section-13 or Section-15(d) of the Act. YES ¨NO T Indicate by check mark whether the registrant (i) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (ii) has been subject to such filing requirements for the past 90 days: YES TNO ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YESTNO¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K: YES TNO ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of "accelerated filer, “large accelerated filer" and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company T Do not check if a smaller reporting company. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act): YES ¨NO T State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the Registrant’s most recently completed second fiscal quarter:N/A Documents incorporated by reference: None. 1 FORM 10-K DECEMBER 31, 2011 TABLE OF CONTENTS PART I Item 1. Business 3 Item 1A. Risk Factors 7 Item 1B. Unresolved Staff Comments 7 Item 2. Properties 7 Item 3. Legal Proceedings 7 Item 4. Mine Safety Disclosures 7 PART II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 7 Item 6. Selected Financial Data 9 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 9 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 11 Item 8. Financial Statements and Supplementary Data 11 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 11 Item 9A. Controls and Procedures 11 Item 9B. Other Information 11 PART III Item 10. Directors and Executive Officers and Corporate Governance 12 Item 11. Executive Compensation 13 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 13 Item 13. Certain Relationships and Related Transactions and Director Independence 14 Item 14. Principal Accountant Fees and Services 16 PART IV Item 15. Exhibits and Financial Statement Schedules 16 Index to Exhibits 2 Forward-Looking Statements From time to time, we and our representatives may provide information, whether orally or in writing, including certain statements in this Annual Report on Form 10-K, which are deemed to be “forward-looking.” These forward-looking statements reflect our current beliefs and expectations with respect to future events and are based on assumptions and are subject to risks and uncertainties and other factors outside our control that may cause actual results to differ materially from those projected. The words “anticipate,” “believe,” “estimate,” “expect,” “intend,” “will,” “should” and similar expressions, as they relate to us, are intended to identify forward-looking statements. Such statements reflect our current views with respect to future events and are subject to certain risks, uncertainties and assumptions. Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those described herein as anticipated, believed, estimated, expected or intended or using other similar expressions. We do not intend to update these forward-looking statements, except as required by law. We are making investors aware that such forward-looking statements, because they relate to future events, are by their very nature subject to many important factors that could cause actual results to differ materially from those contemplated by the forward-looking statements contained in this Annual Report on Form 10-K, any exhibits to this Form 10-K and other public statements we make. Such factors include, but are not limited to: the outcome of litigation and regulatory proceedings to which we may be a party; actions of competitors; changes and developments affecting our industry; quarterly or cyclical variations in financial results; development of new products and services; interest rates and cost of borrowing; our ability to maintain and improve cost efficiency of operations; changes in economic conditions, political conditions, trade protection measures; reliance on third parties for manufacturing of products and provision of services; and other factors that are set forth in the “Legal Proceedings” section, the “Management’s Discussion and Analysis ofFinancial Condition and Results of Operations” section and other sections of this Annual Report on Form 10-K, as well as in our Quarterly Reports on Form 10-Q and Current Reports on Form 8-K. PART I ITEM 1:BUSINESS GENERAL Commonwealth Income & Growth Fund VI (the “Partnership”) is a limited partnership organized in the Commonwealth of Pennsylvania on January 6, 2006.The Partnership offered for sale up to 2,500,000 units of the limited partnership at the purchase price of $20 per unit (the “offering”).The Partnership reached the minimum amount in escrow and commenced operations on May 10, 2007.The offering terminated on March 6, 2009 with 1,810,311 units sold for a total of approximately $36,000,000 in limited partner contributions. During the year ended December 31, 2011 limited partners redeemed 1,397 units of the partnership for a total redemption price of approximately $16,000 in accordance with the terms of the limited partnership agreement. No redemptions occurred during the year ended December 31, 2010. See “The Glossary” below for the definition of selected terms not otherwise defined in the text of this report. PRINCIPAL INVESTMENT OBJECTIVES The Partnership was formed for the purpose of acquiring various types of equipment, including computer information technology and other similar capital equipment.The Partnership utilized the net proceeds of the offering to purchase information technology and other similar capital equipment.The Partnership has utilized retained proceeds and debt financing (not in excess of 30% of the aggregate cost of the equipment owned or subject to conditional sales contract by the Partnership at the time the debt is incurred) to purchase additional equipment.The Partnership acquires and leases equipment principally to U.S. corporations and other institutions pursuant to operating leases.The Partnership retains the flexibility to enter into full payout net leases and conditional sales contracts, but has not done so. The Partnership’s principal investment objectives are to: (a) acquire, lease and sell equipment to generate revenues from operations sufficient to provide annual cash distributions to Limited Partners; (b) preserve and protect Limited Partners’ capital; (c) use a portion of cash flow and net disposition proceeds derived from the sale, refinancing or other disposition of equipment to purchase additional equipment; and (d) refinance, sell or otherwise dispose of equipment in a manner that will maximize the proceeds to the Partnership. THERE CAN BE NO ASSURANCE THAT ANY OF THESE OBJECTIVES WILL BE ATTAINED Limited Partners do not have the right to vote on or otherwise approve or disapprove any particular investment to be made by the Partnership. Although the Partnership generally acquires new equipment, the Partnership may purchase used equipment.Generally, equipment is acquired from manufacturers, distributors, leasing companies, agents, owner-users, owner-lessors, and other suppliers upon terms that vary depending upon the equipment and supplier involved.Manufacturers and distributors usually furnish a limited warranty against defects in material and workmanship and some purchase agreements for equipment provide for service and replacement of parts during a limited period.Equipment purchases are also made through lease brokers and on an ad hoc basis to meet the needs of a particular lessee. As of December 31, 2011, all equipment purchased by the Partnership is subject to an operating lease or a finance lease. The Partnership may also engage in sale/leaseback transactions, pursuant to which the Partnership would purchase equipment from companies that would then immediately lease the equipment from the Partnership.The Partnership may also purchase equipment which is leased under full payout net leases or sold under conditional sales contracts at the time of acquisition or the Partnership may enter into a full payout net lease or conditional sales contract with a third party when the Partnership acquires an item of equipment. The Partnership may enter into arrangements with one or more manufacturers pursuant to which the Partnership purchases equipment that has previously been leased directly by the manufacturer to third parties (“vendor leasing agreements”).The Partnership and manufacturers may agree to obtain non-recourse loans from the manufacturers, to finance the acquisition of equipment. Such loans would be secured only by the specific equipment financed and the receivables due to the manufacturers from users of such equipment.It is expected that the manufacturers of equipment will provide maintenance, remarketing and other services for the equipment subject to such agreements.As of December 31, 2011, the Partnership has entered into one such agreement. The General Partner has the discretion, consistent with its fiduciary duty, to change the investment objectives of the Partnership if it determines that such a change is in the best interest of the Limited Partners and so long as such a change is consistent with the Partnership Agreement.The General Partner will notify the Limited Partners if it makes such a determination to change the Partnership’s investment objectives. 3 TYPES OF EQUIPMENT The Partnership invests in various types of information technology equipment subject to leases.Our investment objective is to acquire primarily high technology equipment including, but not limited to: servers, desktops, laptops, workstations, printers, copiers, and storage devices.Our General Partner believes that dealing in high technology equipment is particularly advantageous due to a robust aftermarket.Information technology has developed rapidly in recent years and is expected to continue to do so.Technological advances have permitted reductions in the cost of computer processing capacity, speed, and utility.In the future, the rate and nature of equipment development may cause equipment to become obsolete more rapidly. We also acquire high technology medical, telecommunications and inventory management equipment. Our General Partner will seek to maintain an appropriate balance and diversity in the types of equipment acquired.The medical equipment we acquire may consist ofIV pumps, long acute care beds, CT scanners, MRIs, flow cytometers, and other medical technology devices.The telecom equipment we acquire may include Cisco switches, routers, blade switches, wireless access points, and video conferencing systems. The inventory management equipment we acquire may consist of inventory control systems and lift trucks. The market for high technology medical equipment is growing each year.Generally this type of equipment will have a longer useful life than information technology equipment.This allows for increased re-marketability, if it is returned before its economic or announcement cycle is depleted. Other Equipment-Restrictions.The Partnership generally acquires information technology, telecommunications, medical technology and inventory management equipment. The General Partner is also authorized to cause the Partnership to invest in other types of business-essential capital equipment.The Partnership may not invest in any of such other types of equipment (i) to the extent that the purchase price of such equipment, together with the aggregate purchase price of all such other types of equipment then owned by the Partnership, is in excess of 25% of the total cost of all of the assets of the Partnership at the time of the Partnership’s commitment to invest therein and (ii) unless the General Partner determines that such purchase is in the best economic interest of the Partnership at the time of the purchase.There can be no assurance that any equipment investments can be found which meet this standard.Accordingly, there can be no assurance that investments of this type will be made by the Partnership. DIVERSIFICATION Diversification is generally desirable to minimize the effects of changes in specific industries, local economic conditions or similar risks.However, the extent of the Partnership’s diversification, in the aggregate and within each category of equipment, depends in part upon the financing which can be assumed by the Partnership or borrowed from third parties on satisfactory terms.The Partnership’s policy not to borrow on a recourse basis will further limit its financing options.Diversification also depends on the availability of various types of equipment.For the year ended December 31, 2011, the Partnership has acquired a diversified equipment portfolio, which it has leased to 61different companies located throughout the United States. The equipment types comprising the portfolio atDecember 31, 2011are as follows: Equipment Type Approximate % Servers 14% Workstations 9% Laptops 10% Datacom 3% Multifunction Centers 33% Storage 6% Audio Visual 1% Telecom 2% Medical 15% Industrial Precision 3% Inventory Control Systems 4% Total 100% During the operational stage of the Partnership, the Partnership may not at any one point in time lease (or sell pursuant to a conditional sales contract) more than 25% of the equipment to a single person or affiliated group of persons. DESCRIPTION OF LEASES The Partnership generally purchases only equipment that is subject to a lease or for which a lease or similar agreement will be entered into contemporaneously with the consummation of the Partnership’s acquisition of the equipment.The General Partner leases most of the equipment purchased by the Partnership to third parties pursuant to operating or finance leases. Types of leases which the General Partner may enter into are operating leases, finance leases and conditional sales contracts: · Operating leases are relatively short-term (12 to 48 month) leases under which the aggregate noncancellable rental payments during the original term of the lease are not sufficient to permit the lessor to recover the purchase price of the subject equipment. · In a finance lease, the lessor generally recovers at least 90% of the present value of the equipment during the lease term. · A conditional sales contract generally provides that the noncancellable payments to the seller over the term of the contract are sufficient to recover the investment in such equipment and to provide a return on such investment.Under a conditional sales contract, the seller reserves title to and retains a security interest in, the equipment until the purchase price of the equipment is paid. In general, the terms of the Partnership’s leases, whether the equipment is leased pursuant to an operating lease or a finance lease, depend upon a variety of factors, including:the desirability of each type of lease from both an investment and a tax point of view; the relative demand among lessees for operating or full payout leases; the type and use of equipment and its anticipated residual value; the business of the lessee and its credit rating; the availability and cost of financing; regulatory considerations; the accounting treatment of the lease sought by the lessee or the Partnership; and competitive factors. An operating lease generally represents a greater risk to the Partnership than a finance lease, because in order to recover the purchase price of the equipment and earn a return on such investment, it is necessary to renew or extend the operating lease, lease the equipment to a third party at the end of the original lease term, or sell the equipment.Also, the annual rental payments received under an operating lease are ordinarily higher than those received under a finance lease. The Partnership’s policy is to generally enter into “triple net leases” (or the equivalent, in the case of a conditional sales contract) which typically provide that the lessee or some other party bear the risk of physical loss of the equipment; pay taxes relating to the lease or use of the equipment; maintain the equipment; indemnify the Partnership-lessor against any liability suffered by the Partnership as the result of any act or omission of the lessee or its agents; maintain casualty insurance in an amount equal to the greater of the full value of the equipment and a specified amount set forth in the lease; and maintain liability insurance naming the Partnership as an additional insured with a minimum coverage which the General Partner deems appropriate.In addition, the Partnership may purchase “umbrella” insurance policies to cover excess liability and casualty losses, to the extent deemed practicable and advisable by the General Partner.As of December 31, 2011, all leases that have been entered into are “triple net leases”. Remarketing fees are incurred to the leasing companies from which the Partnership purchases leases.These are fees that are earned by the leasing companies when the initial terms of the lease have been met.The General Partner believes that this strategy adds value since it entices the leasing company to remain actively involved with the lessee and encourages potential extensions, remarketing or sale of equipment.This strategy is designed to minimize any conflicts the leasing company may have with a new lease and may assist in maximizing overall portfolio performance.The remarketing fee is tied into lease performance thresholds and is a factor in the negotiation of the fee. Remarketing fees incurred in connection with lease extensions are accounted for as operating costs.Remarketing fees incurred in connection with the sale of computer equipment are included in our gain or loss calculations. 4 Investment Criteria When evaluating potential lease transactions in which we will invest, the general partner and the Sponsor’s management team performs a detailed credit and risk analysis of both the lessee and the lease transaction itself. The risk of doing business with the potential lessee, and the economics of each particular transaction must both be acceptable to our portfolio management team and to our CEO, who specifically approves each and every lease transaction. Some of the criteria we evaluate are described below: Evaluation of Lessees The management team will perform a credit analysis (including a review of the financial statements, credit history and public debt record) of all potential lessees to determine the lessee’s ability to make payments under the lease. We focus our investments in investment grade to middle market credits meeting our minimum acceptable fundamental analysis criteria. These criteria involve an overall fundamental assessment of the lessee, and application our own proprietary “rating” model that is tailored to specific economic criteria that are important to us. In addition to preparing a detailed credit-write up at the time of initiation of a transaction, we also re-evaluate a lessee’s credit risk on a monthly basis, and may review interim and annual lessee financial statements. Generally, we seek lessees that have annual revenue of at least $10 million, have positive cash flow, and are not start-up entities, i.e., have been in business for at least five years. We will also apply a proprietary debt rating analysis when a Moody’s or Standard & Poor’s rating is not available. This allows us to create an equivalent, internal rating system without reliance solely on third-party models and analysis. Evaluation of Transactions As described above under “Description of Leases,” we prefer our lease investments to have a term of 12 to 36 months, and will not invest in a lease greater than 48 months. We engage in “Fair Market Value” lease transactions, which permit the lessee to purchase the equipment at the end of term for no less than the then fair market value of the equipment. We seek to limit or avoid leases that allow for early buyouts or terminations, as these arrangements reduce the predictability of our returns. Our focus is on Tier 1 information technology, telecommunications, and medical technology equipment, leased in transactions generally ranging in size from $50,000 to $1,000,000. We will consider larger transactions, but for diversification purposes will require such transactions to be divided among multiple lease schedules, and the general partner may even assign a portion of such larger transactions to other affiliated funds to further spread the risk involved in larger transactions. Also, where the equipment type and economic analytics are advantageous, we may engage in lease transactions involving other types of equipment, so long as we feel it is business-essential equipment for the lessee. Also, we conduct a detailed analysis, using a third-party consultant, to assess the residual value of the proposed equipment at the end of the original lease term. This includes an analysis of the equipment’s useful life and depreciation schedule, as well as the expected resale market of that equipment type and availability of remarketing channels. Finally, in assessing whether a proposed lease transaction will fit into our portfolio criteria, management will consider the amount of exposure we and our affiliated funds have to (i) the proposed asset type, (ii) the particular lessee, (iii) the lessee’s industry, and (iv) the geographic location of the equipment to be leased.  BORROWING POLICIES The General Partner, at its discretion, may cause the Partnership to incur debt in the maximum aggregate amount of 30% of the aggregate cost of the equipment owned by the Partnership, or subject to conditional sales contracts.The Partnership will incur only non-recourse debt that is secured by equipment and lease income therefrom.Such leveraging permits the Partnership to increase the aggregate amount of its depreciable assets, and, as a result, potentially increases both its lease revenues and its federal income tax deductions above the levels that would be achieved without leveraging.There is no limit on the amount of debt that may be incurred in connection with the acquisition of any single item of equipment.Any debt incurred is fully amortized over the term of the initial lease or conditional sales contract to which the equipment securing the debt is subject.The precise amount borrowed by the Partnership depends on a number of factors, including the types of equipment acquired by the Partnership; the creditworthiness of the lessee; the availability of suitable financing; and prevailing interest rates.There can be no assurance that credit will be available to the Partnership in the amount or at the time desired or on terms considered reasonable by the General Partner.As of December 31, 2011, the Partnership’s aggregate nonrecourse outstanding debt of approximately $563,000 was approximately 2.1% of the aggregate cost of the equipment owned. The Partnership may purchase some items of equipment without leverage.If the Partnership purchases an item of equipment without leverage and thereafter suitable financing becomes available, it may then obtain the financing, secure the financing with the purchased equipment and invest any proceeds from such financing in additional items of equipment.Any such financing will be on terms consistent with the terms applicable to borrowings generally.During 2011, the Partnership did not enter into any such agreements.In 2010, the Partnership obtained suitable financing as described above in the aggregate amount of approximately $348,000, of which approximately $146,000 was outstanding as of December 31, 2011 and is included in the approximate $563,000 of aggregate nonrecourse outstanding debt at December 31, 2011. The General Partner may cause the Partnership to borrow funds, to the fullest extent practicable, at interest rates fixed at the time of borrowing.However, the Partnership may borrow funds at rates that vary with the “prime” or “base” rate.If lease revenues were fixed, a rise in the “prime” or “base” rate would increase borrowing costs and reduce the amount of the Partnership’s income and cash available for distribution.Therefore, the General Partner is permitted to borrow funds to purchase equipment at fluctuating rates only if the lease for such equipment provides for fluctuating rental payments calculated on a similar basis. Any additional debt incurred by the Partnership must be nonrecourse.Nonrecourse debt means that the lender providing the funds can look for security only to the equipment pledged as security and the proceeds derived from leasing or selling such equipment.Neither the Partnership nor any Partner (including the General Partner) would be liable for repayment of any nonrecourse debt. Loan agreements may also require that the Partnership maintain certain reserves or compensating balances and may impose other obligations upon the Partnership.Moreover, since a significant portion of the Partnership’s revenues from the leasing of equipment will be reserved for repayment of debt, the use of financing reduces the cash, which might otherwise be available for distributions until the debt has been repaid and may reduce the Partnership’s cash flow over a substantial portion of the Partnership’s operating life.As of December 31, 2011 the Partnership had not entered into any such agreements. The General Partner and any of its affiliates may, but are not required to, make loans to the Partnership on a short-term basis.If the General Partner or any of its affiliates makes such a short-term loan to the Partnership, the General Partner or affiliate may not charge interest at a rate greater than the interest rate charged by unrelated lenders on comparable loans for the same purpose in the same locality.In no event is the Partnership required to pay interest on any such loan at an annual rate greater than three percent over the “prime rate” from time to time announced by PNC Bank, Philadelphia, Pennsylvania.All payments of principal and interest on any financing provided by the General Partner or any of its affiliates are due and payable by the Partnership within 12 months after the date of the loan. REFINANCING POLICIES Subject to the limitations set forth in “Borrowing Policies” above, the Partnership may refinance its debt from time to time.With respect to a particular item of equipment, the General Partner will take into consideration such factors as the amount of appreciation in value, if any, to be realized, the possible risks of continued ownership, and the anticipated advantages to be obtained for the Partnership, as compared to selling such equipment.As of December 31, 2011, the Partnership has not entered into any debt refinancing transactions. Refinancing, if achievable, may permit the Partnership to retain an item of equipment and at the same time to generate additional funds for reinvestment in additional equipment or for distribution to the Limited Partners. LIQUIDATION POLICIES Particular items of equipment may be sold at any time if, in the judgment of the General Partner, it is in the best interest of the Partnership to do so.The determination of whether particular items of Partnership equipment should be sold or otherwise disposed of is made by the General Partner after consideration of all relevant factors (including prevailing general economic conditions, lessee demand, the General Partner’s views of current and future market conditions, the cash requirements of the Partnership, potential capital appreciation, cash flow and federal income tax considerations), with a view toward achieving the principal investment objectives of the Partnership.As partial payment for equipment sold, the Partnership may receive purchase money obligations secured by liens on such equipment. MANAGEMENT OF EQUIPMENT Equipment management services for the Partnership’s equipment are provided by the General Partner and its affiliates and by persons employed by the General Partner.Such services will consist of collection of income from the equipment, negotiation and review of leases, conditional sales contracts and sales agreements, releasing and leasing-related services, payment of operating expenses, periodic physical inspections and market surveys, servicing indebtedness secured by equipment, general supervision of lessees to assure that they are properly utilizing and operating equipment, providing related services with respect to equipment, supervising, monitoring and reviewing services performed by others with respect to equipment and preparing monthly equipment operating statements and related reports. COMPETITION The equipment leasing industry is highly competitive.The Partnership competes with leasing companies, equipment manufacturers and their affiliated financing companies, distributors and entities similar to the Partnership (including other programs sponsored by the General Partner), some of which have greater financial resources than the Partnership and more experience in the equipment leasing business than the General Partner.Other leasing companies and equipment manufacturers, their affiliated financing companies and distributors may be in a position to offer equipment to prospective lessees on financial terms, which are more favorable, than those which the Partnership can offer.They may also be in a position to offer trade-in privileges, software, maintenance contracts and other services, which the Partnership may not be able to offer.Equipment manufacturers and distributors may offer to sell equipment on terms (such as liberal financing terms and exchange privileges or service contracts), which will afford benefits to the purchaser similar to those obtained through leases. Other competitive factors include pricing, technological innovation and methods of financing.Certain manufacturer-lessors maintain advantages through patent protection, where applicable, and through a policy that combines service and hardware with payment accomplished through a single periodic charge.As a result of the advantages, which certain of its competitors may have, the Partnership may find it necessary to lease its equipment on a less favorable basis than certain of its competitors. 5 INVESTMENTS The Partnership, through CCC, participates in the purchase of equipment subject to associated debt obligations and lease agreements.The purchase price, list price and monthly rentals presented below represent the Partnership’s share of the total amounts, based on CCC’s allocation of the equipment to the Partnership, and in some instances, other affiliated partnerships. Through February 7, 2012, the Partnership has purchased, or has made the commitment to purchase, the following equipment: Lessee Equipment Category Prorated Purch Price Purchased Term In Months Aerojet-General Corp. Industrial Precision 36 Aerojet-General Corp. Desktops - Tier 1 36 Aerojet-General Corp. Small HP/Compaq Servers 36 Aerojet-General Corp. Multifunction Centers 36 Aerojet-General Corp. Dell Servers 36 Aerojet-General Corp. Dell Servers 36 Aetna Life Insurance Co. Misc High End Servers 36 Agility Logistics Corp Oce Multifunction Centers 11 Agility Logistics Corp Oce Multifunction Centers 13 Aircom International Wireless Protocol Verification 36 Aircom International Wireless Protocol Verification 36 AK Steel Holding Corp. Oce Multifunction Centers 16 Allegheny Energy Small IBM Servers 36 Allegheny Energy Small IBM Servers 36 Allegheny Energy Small IBM Servers 36 Allegheny Energy Small IBM Servers 36 Alliant Techsystems Laptops 21 Alliant Techsystems Laptops 15 Alliant Techsystems Digital Storage 36 Alliant Techsystems Desktops - Tier 1 36 Alliant Techsystems Desktops - Tier 1 36 Alliant Techsystems Dell Servers 36 Alliant Techsystems Blade Servers 36 Alliant Techsystems High Vol & Spec Printers 36 Alliant Techsystems Audio Visual 36 Alliant Techsystems Blade Servers 36 Alliant Techsystems Desktops - Tier 1 33 Alliant Techsystems Laptops 24 Alliant Techsystems Audio Visual 36 Alliant Techsystems Desktops - Tier 1 36 Alliant Techsystems High Vol & Spec Printers 36 Alliant Techsystems Industrial Precision 36 Alliant Techsystems Engineering Workstations 54 Allstate Insurance Company High End Sun Servers 24 American Water Works Service Company, Inc. Oce Multifunction Centers 10 American Water Works Service Company, Inc. Oce Multifunction Centers 23 American Water Works Service Company, Inc. Oce Multifunction Centers 27 American Water Works Service Company, Inc. Oce Multifunction Centers 15 American Water Works Service Company, Inc. Oce Multifunction Centers 18 American Water Works Service Company, Inc. Oce Multifunction Centers 19 ARINC Incorporated Desktops - Tier 1 36 ARINC Incorporated Cisco Datacom 36 ARINC Incorporated Desktops - Tier 1 36 Atlas Air Inc Oce Multifunction Centers 24 Atlas Air Inc Oce Multifunction Centers 25 Atlas Air Inc Oce Multifunction Centers 36 Bank of America Tape Drives 42 Bank of America Tape Drives 42 Bank of the West Oce Multifunction Centers 29 Bank of the West Oce Multifunction Centers 31 Bank of the West Oce Multifunction Centers 32 Bank of the West Oce Multifunction Centers 19 Bank of the West Oce Multifunction Centers 20 Bank of the West Oce Multifunction Centers 21 Birmingham BOE - Glen Iris Elementary School Oce Multifunction Centers 35 Birmingham BOE - Jackson Olin High School Oce Multifunction Centers 35 Birmingham BOE - Minor Elementary School Oce Multifunction Centers 35 BMO Nesbitt Burns Trading Corp. S.A. Midrange Sun Servers 33 Bon Secours - Memorial Regional Medical Center Infusion Therapy 44 Bon Secours - St. Francis Medical Center, Inc. Infusion Therapy 44 Brinks Company Inc. Oce Multifunction Centers 7 Brinks Company Inc. Oce Multifunction Centers 9 Brinks Company Inc. Oce Multifunction Centers 10 Brinks Company Inc. Oce Multifunction Centers 23 Brinks Company Inc. Oce Multifunction Centers 24 Brinks Company Inc. Oce Multifunction Centers 25 Brinks Company Inc. Oce Multifunction Centers 26 Brinks Company Inc. Oce Multifunction Centers 27 Brinks Company Inc. Oce Multifunction Centers 29 Brinks Company Inc. Oce Multifunction Centers 30 Brinks Company Inc. Oce Multifunction Centers 32 Brinks Company Inc. Oce Multifunction Centers 34 Brinks Company Inc. Oce Multifunction Centers 12 Brinks Company Inc. Oce Multifunction Centers 14 Brinks Company Inc. Oce Multifunction Centers 20 Brinks Company Inc. Oce Multifunction Centers 22 Cargill, Inc Canon Multifunction Centers 36 Cargill, Inc Canon Multifunction Centers 36 Cargill, Inc Canon Multifunction Centers 36 Cargill, Inc Canon Multifunction Centers 36 Cargill, Inc Canon Multifunction Centers 36 Cargill, Inc Industrial Precision 36 Cargill, Inc Canon Multifunction Centers 36 Cargill, Inc Industrial Precision 24 Cargill, Inc Canon Multifunction Centers 36 Cargill, Inc Canon Multifunction Centers 36 Cargill, Inc Canon Multifunction Centers 36 Cargill, Inc Canon Multifunction Centers 36 Cargill, Inc Canon Multifunction Centers 36 Cargill, Inc Canon Multifunction Centers 36 Cargill, Inc Canon Multifunction Centers 36 Cargill, Inc Canon Multifunction Centers 36 Cargill, Inc Canon Multifunction Centers 36 Century Business Services Oce Multifunction Centers 7 Century Business Services Oce Multifunction Centers 26 Century Business Services Oce Multifunction Centers 13 Century Business Services Oce Multifunction Centers 14 Century Business Services Oce Multifunction Centers 15 Century Business Services Oce Multifunction Centers 16 Century Business Services Oce Multifunction Centers 18 Century Business Services Oce Multifunction Centers 20 Century Business Services Oce Multifunction Centers 30 Century Business Services Oce Multifunction Centers 31 Century Business Services Oce Multifunction Centers 32 Century Business Services Oce Multifunction Centers 34 Charleston Area Medical Center Canon Multifunction Centers 35 Charleston Area Medical Center Canon Multifunction Centers 35 Charleston Area Medical Center Canon Multifunction Centers 35 Charleston Area Medical Center Canon Multifunction Centers 35 Charleston Area Medical Center Canon Multifunction Centers 35 Charleston Area Medical Center Konica Multifunction Centers 37 Charleston Area Medical Center Konica Multifunction Centers 37 Cigna Oce Multifunction Centers 23 Cigna Oce Multifunction Centers 24 Cigna Oce Multifunction Centers 25 Cigna Oce Multifunction Centers 26 Cigna Oce Multifunction Centers 28 Cigna Oce Multifunction Centers 29 Cigna Oce Multifunction Centers 30 Cigna Oce Multifunction Centers 31 Cigna Oce Multifunction Centers 33 Cigna Oce Multifunction Centers 18 Cigna Oce Multifunction Centers 19 Cigna Oce Multifunction Centers 20 Cigna Oce Multifunction Centers 21 Cigna Oce Multifunction Centers 22 Community Hospital of Long Beach Medical 36 Community Hospital of Long Beach Medical Imaging 36 Community Hospital of Long Beach Digital Storage 36 Community Unit School District 303 Laptops 36 Cummins Inc. High End Sun Servers 36 Cummins Inc. Small IBM Servers 36 Cummins Inc. Blade Servers 36 Cummins Inc. Small IBM Servers 36 Cummins Inc. High End Sun Servers 36 Elmwood Park School District Laptops 36 Evergreen International Aviation Telecom 36 Fedex Ground Package System, Inc. Oce Multifunction Centers 28 Fedex Ground Package System, Inc. Oce Multifunction Centers 29 Fedex Ground Package System, Inc. Oce Multifunction Centers 31 Fedex Ground Package System, Inc. Oce Multifunction Centers 33 Fedex Ground Package System, Inc. Oce Multifunction Centers 11 Fedex Ground Package System, Inc. Oce Multifunction Centers 12 Fedex Ground Package System, Inc. Oce Multifunction Centers 15 Fedex Ground Package System, Inc. Oce Multifunction Centers 18 Fedex Ground Package System, Inc. Oce Multifunction Centers 19 Fedex Ground Package System, Inc. Oce Multifunction Centers 22 Fedex Ground Package System, Inc. Oce Multifunction Centers 31 Fedex Ground Package System, Inc. Oce Multifunction Centers 31 Fedex Ground Package System, Inc. Oce Multifunction Centers 31 Fedex Ground Package System, Inc. Oce Multifunction Centers 31 Fedex Ground Package System, Inc. Oce Multifunction Centers 33 Fedex Ground Package System, Inc. Oce Multifunction Centers 33 Fedex Ground Package System, Inc. Oce Multifunction Centers 34 Fedex Ground Package System, Inc. Oce Multifunction Centers 25 Fedex Ground Package System, Inc. Oce Multifunction Centers 26 Fedex Ground Package System, Inc. Oce Multifunction Centers 27 Fedex Ground Package System, Inc. Oce Multifunction Centers 28 Fedex Ground Package System, Inc. Oce Multifunction Centers 30 Fedex Ground Package System, Inc. Oce Multifunction Centers 31 Fedex Ground Package System, Inc. Oce Multifunction Centers 32 Fedex Ground Package System, Inc. Oce Multifunction Centers 34 Fedex Ground Package System, Inc. Oce Multifunction Centers 35 FirstGroup America Oce Multifunction Centers 18 FirstGroup America Oce Multifunction Centers 26 FirstGroup America Oce Multifunction Centers 28 FirstGroup America Oce Multifunction Centers 30 FirstGroup America Oce Multifunction Centers 32 FirstGroup America Oce Multifunction Centers 33 FirstGroup America Oce Multifunction Centers 35 FirstGroup America Oce Multifunction Centers 32 FirstGroup America Oce Multifunction Centers 28 FirstGroup America Oce Multifunction Centers 29 FirstGroup America Oce Multifunction Centers 30 FirstGroup America Oce Multifunction Centers 32 FirstGroup America Oce Multifunction Centers 34 FirstGroup America Oce Multifunction Centers 35 FirstGroup America Oce Multifunction Centers 36 FirstGroup America Oce Multifunction Centers 37 FirstGroup America Oce Multifunction Centers 41 FirstGroup America Oce Multifunction Centers 48 Foundry Hill Capital, LLC Cisco Datacom 36 GE Aviation Ruggedized Laptops 35 GE Aviation Ruggedized Laptops 36 GE Aviation Ruggedized Laptops 35 GE Aviation Ruggedized Laptops 36 Geico Ruggedized Laptops 36 Geico Ruggedized Laptops 36 Geico Midrange HP Servers 36 Geico Midrange IBM Servers 36 Geico Ruggedized Laptops 36 Geico Small HP/Compaq Servers 36 Geico Ruggedized Laptops 36 Geico Digital Storage 36 Geico Ruggedized Laptops 36 Geico Ruggedized Laptops 36 General Dynamics Corp Oce Multifunction Centers 30 Health Care Service Corporation Digital Storage 36 IST Management Services Konica Multifunction Centers 36 L-3 Communication Konica Multifunction Centers 36 Liberty Mutual Insurance Oce Multifunction Centers 11 Liberty Mutual Insurance Oce Multifunction Centers 14 Liberty Mutual Insurance Oce Multifunction Centers 15 Liberty Mutual Insurance Oce Multifunction Centers 20 Liberty Mutual Insurance Oce Multifunction Centers 22 Liberty Mutual Insurance Oce Multifunction Centers 25 Liberty Mutual Insurance Oce Multifunction Centers 26 Liberty Mutual Insurance Oce Multifunction Centers 31 Liberty Mutual Insurance Oce Multifunction Centers 32 Liberty Mutual Insurance Oce Multifunction Centers 33 Liberty Mutual Insurance Oce Multifunction Centers 36 Liberty Mutual Insurance Oce Multifunction Centers 29 Liberty Mutual Insurance Oce Multifunction Centers 30 Liberty Mutual Insurance Oce Multifunction Centers 31 Liberty Mutual Insurance Oce Multifunction Centers 32 Marquardt School District Apple Desktops/Laptops 36 Marriott International Digital Storage 35 Marriott International Datacom - Other 36 Marriott International Datacom - Other 28 Motorola Ricoh Multifunction Centers 36 Motorola Ricoh Multifunction Centers 36 Motorola Ricoh Multifunction Centers 36 Motorola Ricoh Multifunction Centers 36 NBC Universal Graphic Workstations 36 NBC Universal Graphic Workstations 36 Norfolk Southern Railway Co Oce Multifunction Centers 27 Norfolk Southern Railway Co Oce Multifunction Centers 33 Norfolk Southern Railway Co Oce Multifunction Centers 35 Norfolk Southern Railway Co Oce Multifunction Centers 28 Norfolk Southern Railway Co Oce Multifunction Centers 29 Norfolk Southern Railway Co Oce Multifunction Centers 30 Norfolk Southern Railway Co Oce Multifunction Centers 31 Norfolk Southern Railway Co Oce Multifunction Centers 32 Norfolk Southern Railway Co Oce Multifunction Centers 33 Norfolk Southern Railway Co Oce Multifunction Centers 34 Norfolk Southern Railway Co Oce Multifunction Centers 35 Norfolk Southern Railway Co Oce Multifunction Centers 36 Norfolk Southern Railway Co Oce Multifunction Centers 28 Norfolk Southern Railway Co Oce Multifunction Centers 29 Norfolk Southern Railway Co Oce Multifunction Centers 30 Northfield Township High School Dis. 225 Apple Desktops/Laptops 36 Omnicare, Inc. Oce Multifunction Centers 20 Omnicare, Inc. Oce Multifunction Centers 22 Omnicare, Inc. Oce Multifunction Centers 24 Omnicare, Inc. Oce Multifunction Centers 25 Omnicare, Inc. Oce Multifunction Centers 26 Omnicare, Inc. Oce Multifunction Centers 29 Omnicare, Inc. Oce Multifunction Centers 30 Omnicare, Inc. Oce Multifunction Centers 35 Pharmerica Corporation Oce Multifunction Centers 18 Pharmerica Corporation Oce Multifunction Centers 24 Pharmerica Corporation Oce Multifunction Centers 26 Pharmerica Corporation Oce Multifunction Centers 29 Pharmerica Corporation Oce Multifunction Centers 31 Pharmerica Corporation Oce Multifunction Centers 32 Pharmerica Corporation Oce Multifunction Centers 33 Pharmerica Corporation Oce Multifunction Centers 34 Pharmerica Corporation Oce Multifunction Centers 35 Pitney Bowes Management Services Oce Multifunction Centers 31 Principal Financial Group High Vol & Spec Printers 35 Royal Caribbean Cruises Ltd. Konica Multifunction Centers 36 Royal Caribbean Cruises Ltd. Konica Multifunction Centers 36 Royal Caribbean Cruises Ltd. Konica Multifunction Centers 36 Royal Caribbean Cruises Ltd. Konica Multifunction Centers 36 Royal Caribbean Cruises Ltd. Konica Multifunction Centers 36 Royal Caribbean Cruises Ltd. Konica Multifunction Centers 36 Salesforce.com Tape Libraries 35 Salesforce.com Tape Libraries 35 Schering Corporation Midrange HP Servers 36 School District of Brown Deer Desktops - Tier 1 36 Select Medical Corporation Medical Imaging 36 Servicemaster Oce Multifunction Centers 24 Servicemaster Oce Multifunction Centers 25 SuperValu, Inc. Ricoh Multifunction Centers 36 SuperValu, Inc. Ricoh Multifunction Centers 36 SuperValu, Inc. Ricoh Multifunction Centers 36 SuperValu, Inc. Ricoh Multifunction Centers 36 SuperValu, Inc. Ricoh Multifunction Centers 36 SuperValu, Inc. Ricoh Multifunction Centers 36 SuperValu, Inc. Ricoh Multifunction Centers 36 SuperValu, Inc. Ricoh Multifunction Centers 36 SuperValu, Inc. Ricoh Multifunction Centers 36 SuperValu, Inc. Ricoh Multifunction Centers 36 SuperValu, Inc. Ricoh Multifunction Centers 36 SuperValu, Inc. Ricoh Multifunction Centers 36 SuperValu, Inc. Ricoh Multifunction Centers 36 SuperValu, Inc. Ricoh Multifunction Centers 36 SuperValu, Inc. Ricoh Multifunction Centers 36 SuperValu, Inc. Ricoh Multifunction Centers 36 SuperValu, Inc. Ricoh Multifunction Centers 36 SuperValu, Inc. Ricoh Multifunction Centers 36 SuperValu, Inc. Ricoh Multifunction Centers 36 SuperValu, Inc. Ricoh Multifunction Centers 36 SuperValu, Inc. Ricoh Multifunction Centers 36 SuperValu, Inc. Ricoh Multifunction Centers 36 SuperValu, Inc. Ricoh Multifunction Centers 36 SuperValu, Inc. Ricoh Multifunction Centers 36 SuperValu, Inc. Ricoh Multifunction Centers 36 SuperValu, Inc. Ricoh Multifunction Centers 36 SuperValu, Inc. Ricoh Multifunction Centers 36 SuperValu, Inc. Ricoh Multifunction Centers 36 SuperValu, Inc. Ricoh Multifunction Centers 36 Telmar Network Technology Small HP/Compaq Servers 36 Telmar Network Technology Small HP/Compaq Servers 36 Turner Construction Company Konica Multifunction Centers 36 Turner Construction Company Ricoh Multifunction Centers 36 Turner Construction Company Ricoh Multifunction Centers 36 United Rentals Inc. Laptops 36 Verso Paper Holding,LLC Inventory Control Systems 36 Verso Paper Holding,LLC Inventory Control Systems 36 Verso Paper Holding,LLC Inventory Control Systems 36 Woodlawn High School Oce Multifunction Centers 35 Xerox - Lessee Small IBM Servers 36 Xerox - Lessee Small IBM Servers 36 Xerox - Lessee Industrial Precision 36 6 RESERVES Because the Partnership’s leases are on a “triple-net” basis, no permanent reserve for maintenance and repairs has been established.However, the General Partner, in its sole discretion, may retain a portion of the cash flow and net disposition proceeds available to the Partnership for maintenance, repairs and working capital.There are no limitations on the amount of cash flow and net disposition proceeds that may be retained as reserves.Since no reserve will be established, if available cash flow of the Partnership is insufficient to cover the Partnership’s operating expenses and liabilities, it may be necessary for the Partnership to obtain additional funds by refinancing its equipment or borrowing. GENERAL RESTRICTIONS Under the Partnership Agreement, the Partnership is not permitted, among other things, to: (a) invest in junior trust deeds unless received in connection with the sale of an item of equipment in an aggregate amount which does not exceed 30% of the assets of the Partnership on the date of the investment; (b) invest in or underwrite the securities of other issuers; (c) make loans to any person, including the General Partner or any of its affiliates, except to the extent aconditional sales contract constitutes a loan; (d) sell or lease any equipment to, lease any equipment from, or enter into any sale-leaseback transactions with, the General Partner or any of its affiliates; or (e) give the General Partner or any of its affiliates an exclusive right or employment to sell the Partnership’s equipment. The General Partner has also agreed in the Partnership Agreement to use its best efforts to assure that the Partnership shall not be deemed an “investment company” as such term is detained in the Investment Company Act of 1940. The General Partner and its affiliates may engage in other activities, whether or not competitive with the Partnership.The Partnership Agreement provides, however, that neither the General Partner nor any of its affiliates may receive any rebate or “give up” in connection with the Partnership’s activities or participate in reciprocal business arrangements that circumvent the restrictions in the Partnership Agreement against dealings with affiliates. EMPLOYEES The Partnership had no employees during 2011 and received administrative and other services from a related party, Commonwealth Capital Corp. (“CCC”), which had 68 employees as of December 31, 2011. ITEM 1A:RISK FACTORS Changes in economic conditions could materially and negatively affect our business. Our business is directly impacted by factors such as economic, political, and market conditions, broad trends in industry and finance, legislative and regulatory changes, changes in government monetary andfiscal policies, and inflation, all of which are beyond our control. During 2011 we experienced a modest strengthening in the global economy.As we move into 2012 we expect this moderate recovery to continue, subject of course, to events that may be experienced in Europe and elsewhere throughout the globe. With this in mind, a prolonged period of economic weakness could result in the following consequences, any of which could hurt business materially: lease delinquencies may increase; problem leases and defaults could increase; and demand for information technology products generally may decrease as businesses attempt to reduce expenses. ITEM 1B:UNRESOLVED STAFF COMMENTS NONE ITEM 2:PROPERTIES NONE ITEM 3: LEGAL PROCEEDINGS On June 18, 2010, Commonwealth Capital Corp. (the parent of our general partner) filed suit on our behalf against Allied Health Care Services Inc. (“Allied”). Allied is a lessee of medical equipment that failed to make its monthly lease payments since March 2010. Since March 2010, Commonwealth attempted on several occasions to collect lease rentals from Allied, but to no avail. Our suit was filed in the U.S. District Court (District of New Jersey - Case No 2:10-cv-03135), for all outstanding rents, the value of leased equipment and all costs of collection. On August 19, 2010, an involuntary petition for relief under Chapter 7 of the Bankruptcy Code was filed against Allied in the US Bankruptcy Court for the District of New Jersey. On September 3, 2010, Mr. Schwartz was arrested by the FBI for alleged mail fraud in connection with his medical equipment leasing business. Additionally, Commonwealth was one of the petitioning creditors in an involuntary Chapter 7 bankruptcy petition filed against Mr. Schwartz personally on September 17, 2010, in the same court. To date, we have taken a 100% reserve against the Allied receivables, reflecting the uncertainty of the outcome of these cases and funds that may be available for creditors. The bankruptcy trustee has not yet indicated whether he will pursue adversary claims against creditors seeking the return of pre-petition payments made by Allied, and therefore our exposure to such potential claims remains indeterminable at this time. Upon considering the criminal complaints against Mr. Schwartz and his alleged co-conspirator, related press releases, and due to Mr. Schwartz’ resulting conviction for fraud inNovember 2011, management has fully impaired all related equipment for approximately $979,000. Commonwealth continues to pursue all of our rights against both Allied and Mr. Schwartz to recover any available assets to the greatest extent possible. ITEM 4: MINE SAFETY DISCLOSURES NOT APPLICABLE PART II ITEM 5: MARKET FOR THE REGISTRANTS COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES There is no public market for the units nor is it anticipated that one will develop.As of December 31, 2011, there were 1,099 holders of units. The Units are not listed on any exchange or permitted to trade on any over-the-counter market.In addition, there are substantial restrictions on the transferability of units. GENERAL LIMITATIONS Units cannot be transferred without the consent of the General Partner, which may be withheld in its discretion according to the Partnership Agreement.The General Partner monitors transfers of units in an effort to ensure that all transfers are within certain safe harbors promulgated by the IRS to furnish guidance regarding publicly traded partnerships.These safe harbors limit the number of transfers that can occur in any one year.The General Partner intends to cause the Partnership to comply with the safe harbor that permits nonexempt transfers and redemptions of units of up to five percent of the total outstanding interest in the Partnership’s capital or profits in any one year. 7 REDEMPTION PROVISION The Partnership may, at the sole discretion of the General Partner, repurchase a number of the outstanding units pursuant to its limited redemption plan.On a semi-annual basis, the General Partner, at its discretion, may establish an amount for redemption, generally not to exceed two percent of the outstanding units per year, subject to the General Partner’s good faith determination that such redemptions will not (a) cause the Partnership to be taxed as a corporation under Section 7704 of the Code or (b) impair the capital or operations of the Partnership.(The Partnership may redeem units in excess of the two percent limitation if, in the good faith judgment of the General Partner, the conditions imposed in the preceding sentence would remain satisfied.)The redemption price for units will be 105% of the selling Limited Partner’s adjusted capital contributions attributable to the units for sale.Following the determination of the annual redemption amount, redemptions will occur on a semi-annual basis and all requests for redemption, which must be made in writing, must be on file as of the record date with respect to which the redemption is to occur.The General Partner will maintain a master list of requests for redemption with priority being given to units owned by estates, followed by IRAs and qualified plans.All other requests will be considered in the order received.Redemption requests made by or on behalf of Limited Partners who are not affiliated with the General Partner or its affiliates will be given priority over those made by Limited Partners who are affiliated with the General Partner or its affiliates.All redemption requests will remain in effect until and unless canceled, in writing, by the requesting Limited Partner(s). The Partnership begins accepting redemption requests beginning 30 months following the termination of the public offering of its units.There will be no limitations on the period of time that a redemption request may be pending prior to its being granted.Limited Partners will not be required to hold their interest in the Partnership for any specified period prior to their making a redemption request. In order to make a redemption request, Limited Partners will be required to advise the General Partner in writing of such request.Upon receipt of such notification, the Partnership will provide detailed forms and instructions to complete the request.During the year ended December 31, 2011 limited partners redeemed 1,397 units of the partnership for a total redemption price of approximately $16,000 in accordance with the terms of the limited partnership agreement. No redemptions occurred during the year ended December 31, 2010. EXEMPT TRANSFERS The following seven categories of transfers are exempt transfers for purposes of calculating the volume limitations imposed by the IRS and will generally be permitted by the General Partner: transfers in which the basis of the unit in the hands of the transferee is determined, in whole or in part, by reference to its basis in the hands of the transferor (for example, units acquired by corporations in certain reorganizations, contributions to capital, gifts of units, units contributed to another partnership, and non-liquidating as well as liquidating distributions by a parent partnership to its partners of interests in a sub partnership); transfers at death; transfers between members of a family (which include brothers and sisters, spouse, ancestors, and lineal descendants); transfers resulting from the issuance of units by the Partnership in exchange for cash, property, or services; transfers resulting from distributions from qualified plans; any transfer by a Limited Partner in one or more transactions during any 30-day period of units representing in the aggregate more than five percent of the total outstanding interests in capital or profits of the Partnership; and transfer by one or more partners representing in the aggregate fifty percent (50%) or more of the total interests in partnership’s capital or profits in one transaction or a series of related transactions. ADDITIONAL RESTRICTIONS ON TRANSFER Limited Partners who wish to transfer their units to a new beneficial owner are required to pay the Partnership up to $50 for each transfer to cover the Partnership’s cost of processing the transfer application and take such other actions and execute such other documents as may be reasonably requested by the General Partner.There is no charge for re-registration of a unit in the event of a marriage, divorce, death, or transfer to a trust so long as the transfer is not a result of a sale of the units. In addition, the following restrictions apply to each transfer: (i) no transfer may be made if it would cause 25% or more of the outstanding units to be owned by benefit plans; and (ii) no transfer is permitted unless the transferee obtains such governmental approvals as may reasonably be required by the General Partner, including without limitation, the written consents of the Pennsylvania Securities Commissioner and of any other securities agency or commission having jurisdiction over the transfer. ALLOCATION AND DISTRIBUTION BETWEEN THE GENERAL PARTNER AND THE LIMITED PARTNERS Cash distributions, if any, are made quarterly on March 31, June 30, September 30, and December 31 of each year.Distributions are made 99% to the Limited Partners and one percent to the General Partner until the Limited Partners have received an amount equal to their capital contributions plus the priority return of 10% per annum; thereafter, cash distributions will be made 90% to Limited Partners and 10% to the General Partner.Distributions made in connection with the liquidation of the Partnership or a Partner’s units will be made in accordance with the Partner’s positive capital account balance as determined under the Partnership Agreement and Treasury Regulations. The priority return is calculated on the Limited Partners’ adjusted capital contributions for their units.The adjusted capital contributions will initially be equal to the amount paid by the Limited Partners for their units.If distributions at any time exceed the priority return, the excess will reduce the adjusted capital contributions, decreasing the base on which the priority return is calculated. If the proceeds resulting from the sale of any equipment are reinvested in equipment, sufficient cash will be distributed to the Partners to pay the additional federal income tax resulting from such sale for a Partner in a 35% federal income tax bracket or, if lower, the maximum federal income tax rate in effect for individuals for such taxable year. Generally, the General Partner is allocated net profits equal to its cash distributions (but not less than one percent of net profits) and the balance is allocated to the Limited Partners.Net profits arising from transactions in connection with the termination or liquidation of the Partnership are allocated in the following order: (1) First, to each Partner in an amount equal to the negative amount, if any, of his capital account; (2) Second, an amount equal to the excess of the proceeds which would be distributed to the Partners based on the operating distributions to the Partners over the aggregate capital accounts of all the Partners, to the Partners in proportion to their respective shares of such excess, and (3) Third, with respect to any remaining net profits, to the Partners in the same proportions as if the distributions were operating distributions.Net losses, if any, are in all cases allocated 99% to the Limited Partners and one percent to the General Partner. Net profits and net losses are computed without taking into account, in each taxable year of the Partnership, any items of income, gain, loss or deduction required to be specially allocated pursuant to Section 704(b) of the Code and the Treasury Regulation promulgated thereunder.No Limited Partner is required to contribute cash to the capital of the Partnership in order to restore a closing capital account deficit, and the General Partner has only a limited deficit restoration obligation under the Partnership Agreement. Distributions in the following amounts paid to the Limited Partners for the years ended December 31, 2011 and 2010 were as follows: Quarter Ended March 31 $ $ June 30 September 30 December 31 $ $ ALLOCATIONS AND DISTRIBUTIONS AMONG THE LIMITED PARTNERS Cash available for distribution that is allocable to the Limited Partners is apportioned among and distributed to them solely with reference to the number of units owned by each as of the record date for each such distribution. Net profits, net losses and cash available for distribution allocable to the Limited Partners is apportioned among them in accordance with the number of units owned by each. In addition, where a Limited Partner transfers units during a taxable year, the Limited Partner may be allocated net profits for a period for which such Limited Partner does not receive a corresponding cash distribution. 8 ITEM 6: SELECTED FINANCIAL DATA NOT APPLICABLE ITEM 7: MANAGEMENT DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS INTRODUCTION We were formed for the purpose of acquiring various types of business-essential technology equipment, including computer information technology, telecommunications, medical technology and other similar capital equipment.We offered for sale up to 2,500,000 units of the limited partnership at the purchase price of $20 per unit in a public offering that commenced on March 6, 2007 (the “offering”).We reached the minimum offering amount, broke escrow and commenced operations on May 10, 2007.The offering terminated on March 6, 2009 with 1,810,311 units sold for a total of approximately $36,000,000 in limited partner contributions. Our management team consists of the officers of our corporate General Partner, Commonwealth Income & Growth Fund, Inc.We have utilized the net proceeds of our public offering to purchase equipment that is subject to leases with businesses throughout the United States.We have also utilized debt financing (not in excess of 30% of the aggregate cost of the equipment owned or subject to conditional sales contracts at the time the debt is incurred) to purchase additional equipment.We acquire and lease equipment principally to U.S. corporations and other institutions pursuant to operatingand finance leases.We retain the flexibility to enter into full payout net leases and conditional sales contracts, but have not done so. COMPETITIVE OUTLOOK As discussed in “Competition” in Item 1 above, the commercial leasing and financing industry is highly competitive and is characterized by competitive factors that vary based upon product and geographic region. We compete primarily on the basis of pricing, terms and structure, particularly on structuring flexible, responsive, and customized financing solutions for our customers. Our investments are often made directly rather than through competition in the open market. This approach limits the competition for our typical investment, which is intended to enhance returns. We believe our investment model will represent the best way for individual investors to participate in investing in business-essential equipment. Nevertheless, to the extent that our competitors compete aggressively on any combination of the foregoing factors, our results could be adversely impacted. PRINCIPAL INVESTMENT OBJECTIVES Our principal investment objectives are to: (a) acquire, lease and sell equipment to generate revenues from operations sufficient to provide annual cash distributions to our limited partners; (b) preserve and protect limited partners’ capital (c) use a portion of cash flow and net disposition proceeds derived from the sale, refinancing or other disposition of equipment to purchase additional equipment; and (d) refinance, sell or otherwise dispose of equipment in a manner that will maximize proceeds. INDUSTRY OVERVIEW We invest in various types of domestic information technology equipment leases located solely within the United States.Our investment objective is to acquire primarily high technology equipment. We believe that dealing in high technology equipment is particularly advantageous due to a robust aftermarket.Information technology has developed rapidly in recent years and is expected to continue to do so.Technological advances have permitted reductions in the cost of computer processing capacity, speed, and utility.In the future, the rate and nature of equipment development may cause equipment to become obsolete more rapidly. In an effort to mitigate this risk our portfolio manager attempts to diversify our fund through the acquisition of different types of equipment, staggered lease maturities, various lessees, businesses located throughout the U.S., and industries served. We also acquire high technology medical and telecommunications equipment. Our General Partner seeks to maintain an appropriate balance and diversity in the types of equipment acquired. The market for high technology medical equipment is growing each year.Generally, this type of equipment has a longer useful life.This allows for increased re-marketability, if it is returned before its economic or announcement cycle is depleted. The Equipment Lease Finance Association (“ELFA”) Monthly Leasing and Finance Index which reports economic activity for the $628 billion equipment finance sector, showed overall new business volume for the year ending 2011 increasing 25% relative to the same period of 2010.Credit quality remained steady as the rate of receivables aged in excess of 30 days rose slightly from 2.0% in November to 2.1% in December.Additionally, charge-offs remained unchanged at 0.7% in the Fourth quarter of 2011.Seventy Percent of ELFA reporting members reported submitting more transactions for approval during the final month of 2011 as compared to 65.5% the previous month.For 2012, the ELFA has forecast a 4.1% increase in finance volume year over year. Our business is directly impacted by factors such as economic, political, and market conditions, broad trends in industry and finance, legislative and regulatory changes, changes in government monetary andfiscal policies, and inflation, all of which are beyond our control. During 2011 we experienced a modest strengthening in the global economy.As we move into 2012 we expect this moderate recovery to continue, subject of course, to events that may be experienced in Europe and elsewhere throughout the globe. With this in mind, a prolonged period of economic weakness could result in the following consequences, any of which could hurt business materially: lease delinquencies may increase; problem leases and defaults could increase; and demand for information technology products generally may decrease as businesses attempt to reduce expenses. CRITICAL ACCOUNTING POLICIES AND ESTIMATES Our management’s discussion and analysis of our financial condition and results of operations is based upon our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of these financial statements requires management to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses. Management’s estimates are based on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. We believe that our critical accounting policies affect our more significant judgments and estimates used in the preparation of our financial statements. Revenue Recognition Through December 31, 2011, the Partnership’s lease portfolio consisted of operating and financing leases.Lease revenue is recognized on a monthly basis in accordance with the terms of the lease agreements. Financing lease interest income is recorded on a monthly basis according to the terms of the lease agreement. For finance leases, we record, at lease inception, unearned finance lease income which is calculated as follows: total lease payments, plus any residual value and initial direct costs, less the cost of the leased equipment Our leases do not contain any step-rent provisions or escalation clauses nor are lease revenues adjusted based on any index. Long Lived Assets / Asset Impairments The Partnership evaluates its long-lived assets when events or circumstances indicate that the value of the asset may not be recoverable.The Partnership determines whether impairment exists by estimating the undiscounted cash flows to be generated by each asset.If the estimated undiscounted cash flows are less than the carrying value of the asset then impairment exists.The amount of the impairment is determined based on the difference between the carrying value and the fair value.The fair value of the equipment is calculated using income or market approaches. Depreciation on computer equipment for financial statement purposes is based on the straight-line method estimated generally over useful lives of two to four years. 9 Intangible Assets Equipment acquisition costs and deferred expenses are amortized on a straight-line basis over two-to-four year lives based on the original term of the lease and loan, respectively.Unamortized acquisition costs and deferred expenses are charged to amortization expense when the associated leased equipment is sold. Reimbursable Expenses Reimbursable expenses, which are charged to us by CCC in connection with our administration and operation, are allocated to us based upon several factors including, but not limited to, the number of investors, compliance issues, and the number of existing leases. For example, if one partnership has more investors than another program sponsored by CCC, then higher amounts of expenses related to investor services, mailing and printing costs will be allocated to that partnership. Also, while a partnership is in its offering stage, higher compliance costs are allocated to it than to a program not in its offering stage, as compliance resources are utilized to review incoming investor suitability and proper documentation. Finally, lease related expenses, such as due diligence, correspondence, collection efforts and analysis staff costs, increase as programs purchase more leases, and decrease as leases terminate and equipment is sold. All of these factors contribute to CCC’s determination as to the amount of expenses to allocate to us or to other sponsored programs. All of our reimbursable expenses are expensed as they are incurred. Lease Income Receivable The Partnership monitors lease income receivable to ensure timely and accurate payment by lessees.Its Lease Relations department is responsible for monitoring lease income receivable and, as necessary, resolving outstanding invoices. Lease revenue is recognized on a monthly straight-line basis which is in accordance with the terms of the lease agreement. The Partnership reviews a customer’s credit history before extending credit. In the event of a default it may establish a provision for uncollectible lease income receivable based upon the credit risk of specific customers, historical trends and other information. RECENT ACCOUNTING PRONOUNCEMENTS Information regarding recent accounting pronouncements is included in Note 2 to the financial statements, Summary of Significant Accounting Policies, as set forth in Part II, Note 8, Financial Statements and Supplementary Data. LIQUIDITY AND CAPITAL RESOURCES Our primary source of cash for the year ended December 31, 2011 was from operating activities, which generated approximately $4,973,000, which included a net loss of approximately $2,761,000 and net proceeds from the sale of equipment which were approximately $549,000. Our primary source of cash for the year ended December 31, 2010 was from operating activities, which generated approximately $3,895,000, which included a net loss of approximately $1,343,000.Net proceeds from the sale of equipment were approximately $48,000 for the year ended December 31, 2010. Our primary use of cash for the year ended December 31, 2011 was for capital expenditures of approximately $2,524,000 and distributions to partners of approximately $3,618,000. This compares to capital expenditures of approximately $7,373,000 and distributions of approximately $3,620,000 for the year ended December 31, 2010.The decrease in capital expenditures is the result of fewer acquisitions by the Partnership.We intend to invest approximately $4,800,000 in additional equipment during 2012.The acquisition of this equipment will be funded by the remaining cash raised through limited partner contributions during the initial offering period and debt financing. Any debt service will be funded from cash flows from lease rental payments, and not from public offering proceeds. For the year ended December 31, 2011 and 2010, depreciation and amortization expenses were approximately $8,259,000 and $6,547,000, respectively.Other noncash activities included in the determination of net loss were direct payments of lease income by lessees to banks of approximately $412,000 and $353,000, respectively. As we continue to increase the size of our equipment portfolio, depreciation expense will likely increase more rapidly than operating expenses. At December 31, 2011, cash was held in a total of seven accounts maintained at two separate financial institutions with an aggregate balance of approximately $1,594,000. Bank accounts are federally insured up to $250,000, while pursuant to the Dodd/Frank Act of 2010, some accounts are fully insured by the FDIC.At December 31, 2011 and 2010, the aggregate cash balances were as follows: Balance at December 31, Total bank balance $ $ FDIC insured $ ) $ ) Uninsured amount $ $ We mitigate the risk of holding uninsured deposits by depositing funds with more than one institution and by only depositing funds with major financial institutions.We have not experienced any losses in such accounts, and believe we are not exposed to any significant credit risk.The amounts in such accounts will fluctuate throughout 2012 due to many factors, including the pace of additional revenues, equipment acquisitions and distributions. As of December 31, 2011, we had future minimum rentals on noncancellable operating leases of approximately $4,720,000 for the year ending 2012 and $2,326,000 thereafter. These amounts represent scheduled payments on existing leases only, and do not include expected future revenues on leases that we have not yet entered into. As of December 31, 2011, we had future minimum rentals on noncancellable financeleases of approximately $102,000 for the year ending 2012 and $37,000 thereafter. These amounts represent scheduled payments on existing leases only, and do not include expected future revenues on leases that we have not yet entered into. The balance of our non-recourse debt at December 31, 2011 was approximately $563,000 with interest rates ranging from 5.25% to 7.50% which is payable through July 2014.We assumed debt in connection with the purchase of equipment of approximately $248,000 and $432,000 during 2011 and 2010, respectively. Non-recourse debt leases will not generate current cash flow because the rental payments received from these leases are used to service the indebtedness associated with acquiring or financing the lease.For these leases, we anticipate that the equipment will generate income to the investor either through an extension of the lease term or from the sale of the equipment at the end of the lease term.Management does not expect significant interest rate increases to take place during the remainder of 2012, and therefore expects our cost of nonrecourse borrowing to remain steady over the next 12 months. CCC, on our behalf and on behalf of affiliated partnerships, acquires equipment subject to associated debt obligations and lease agreements and allocates a participation in the cost, debt and lease revenue to the various partnerships based on certain risk factors.Our share of theequipment in which we participated with other partnerships at December 31, 2011 was approximately $13,429,000 and is included in fixed assets on our balance sheet. The total cost of the equipment we shared with other partnerships at December 31, 2011 was approximately $33,442,000. Our share of the outstanding debt associated with this equipment at December 31, 2011 was approximately $557,000.The total outstanding debt related to the shared equipment at December 31, 2011 was approximately $1,336,000.As we and the other programs managed by our general partner increase our overall portfolio size, opportunities for shared participation are expected to continue. Sharing in the acquisition of a lease portfolio gives the fund an opportunity to acquire additional assets and revenue streams, while allowing the fund to remain diversified and reducing its overall risk with respect to one portfolio.Thus, total shared equipment and related debt should continue to trend higher at a modest pace for the remainder of 2012 in total dollars, but is expected to remain relatively constant as a percentage of our portfolio. Our cash flow from operations is expected to continue to be adequate to cover all operating expenses, liabilities, and distributions to limited partners during the next 12-month period.If available cash flow or net disposition proceeds are insufficient to cover our expenses and liabilities on a short and long term basis, we will attempt to obtain additional funds by disposing of or refinancing equipment, or by borrowing within its permissible limits.We may also reduce the distributions to limited partners if our management deems it necessary.Since our leases are on a “triple-net” basis, no reserve for maintenance and repairs is deemed necessary. 10 RESULTS FROM OPERATIONS For the year ended December 31, 2011 we recognized revenue of approximately $7,348,000 and expenses of approximately $10,109,000 resulting in net loss of approximately $2,761,000.The net loss is due in part to increases in depreciation and amortization expenses of approximately $1,712,000, which includes an impairment charge of approximately $1,097,000 for the year ended December 31, 2011, as well as a decrease in overall revenue of approximately $173,000. We have entered into 329 operating leases that generated lease revenue of approximately $7,272,000 during 2011.Management expects to continue to add new leases to our portfolio throughout 2012.We expect the addition of new leases to increase depreciation expense and to increase lease income. Lease revenue decreased to approximately $7,272,000 for the year ended December 31, 2011 from approximately $7,460,000 for the year ended December 31, 2010. The overall decrease in lease revenue is partially attributed to the Partnership not recognizing revenue related to Allied during 2011, as compared to recognizing revenue related to Allied through June 2010. See Item 3 “Legal Proceedings” for further details. For the years ended December 31, 2011 and 2010, we recognized interest income of $47,000 and $51,000, respectively, as a result of interest on our finance leases and cash deposited in our bank accounts.The amount in such accounts, and therefore the interest income therefrom, will fluctuate throughout 2012 due to many factors, including the pace of equipment acquisitions and distributions. For the year ended December 31, 2011, operating expenses, excluding depreciation, consisted of accounting, legal, outside service fees and reimbursement of expenses to CCC for administration and operations.These expenses decreased to approximately $1,370,000 in 2011 from $1,615,000 in 2010.This decrease is primarily attributable to the decrease in office, storage and legal expenses during 2011. We pay an equipment management fee to our general partner for managing our equipment portfolio.The equipment management fee is approximately 5% of the gross lease revenue attributable to equipment that is subject to operating leases and 2% of the gross lease revenue attributable to equipment that is subject to finance leases.For the year ended December 31, 2011 the equipment management fee decreased to approximately $366,000 from approximately $375,000 for the year ended December 31, 2010 which is consistent with the decrease in lease volume and revenue. For the year ended December 31, 2011, interest expense was approximately $40,000 as a result of leases with associated debt obligations.For the year ended December 31, 2010, interest expense was approximately $29,000 as a result of leases with associated debt obligations. The increase in interest expense is due to an increase in the average debt balance in 2011 compared to 2010. Depreciation and amortization expenses consist of depreciation on equipment and amortization of equipment acquisition fees.For the years ended December 31, 2011 and 2010 these expenses were approximately $8,259,000 and $6,547,000, respectively. This increase was due to the acquisition of new equipment purchased during 2011, as well as an impairment charge of approximately $1,097,000 for the year ended December 31, 2011 compared to an impairment charge of approximately $64,000 for the year ended December 31, 2010. The increase in impairment charge relates to impairment taken on the Allied equipment. See Note 3 – Legal Proceedings – Allied Health Care for further details. Net loss increased to approximately $2,761,000 for the year ended December 31, 2011 from $1,343,000 for the year ended December 31, 2010. The changes in net loss were attributable to the changes in revenue and expenses as discussed above. ITEM 7A:QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK NOT APPLICABLE ITEM 8:FINANCIAL STATEMENTS Our financial statements for the fiscal years ended December 31, 2011 and 2010, and the reports thereon of Asher & Company, Ltd, are included in this annual report. ITEM 9:CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE NONE ITEM 9A:CONTROLS AND PROCEDURES Our management, under the supervision and with the participation of the principal executive officer and principal financial officer, has evaluated the effectiveness of our controls and procedures related to our reporting and disclosure obligations as of the end of the period covered by this Annual Report on Form 10-K.Based on such evaluation, the principal executive officer and principal financial officer have concluded that, as of December 31, 2011, our disclosure controls and procedures are effective in ensuring that information relating to us (including our consolidated subsidiaries), which is required to be disclosed in our periodic reports filed or submitted under the Securities Exchange Act of 1934 is (a) recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms, and (b) accumulated and communicated to management, including the principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. Management's Report on Internal Control over Financial Reporting. It is the responsibility of the General Partner to establish and maintain adequate internal control over financial reporting, as such term is defined in Rules 13a-15(f) and 15d-15(f) of the Securities Exchange Act of 1934, as amended. The General Parctner’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with accounting principles generally accepted in the United States of America. Internal control over financial reporting includes policies and procedures that (i)pertain to the maintenance of records that in reasonable detail accurately and fairly reflect the transactions and dispositions of the assets of the Partnership; (ii)provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the Partnership are being made only in accordance with authorizations of management and directors of the General Partner; and (iii)provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of the Partnership’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Management assessed the effectiveness of the Partnership’s internal control over financial reporting at December 31, 2011.Management based this assessment on criteria for effective internal control over financial reporting described in “Internal Control – Integrated Framework” issued by the Committee of Sponsoring Organizations of the Treadway Commission. Management’s assessment included an evaluation of the design of the Partnership’s internal control over financial reporting and testing of the operational effectiveness of its internal control over financial reporting. Management reviewed the results of its assessment with the board of directors. Based on our assessment, management determined that, at December 31, 2011, the Partnership maintained effective internal control over financial reporting and the preparation of financial statements for external reporting purposes in accordance with generally accepted accounting principles. There has been no change in internal controls over financial reporting that occurred during the quarter ended December 31, 2011 that has materially affected, or is reasonably likely to materially affect, the Partnership’s internal control over financial reporting. This annual report does not include an attestation report of the company's registered public accounting firm regarding internal control over financial reporting. Management's report was not subject to attestation by the Partnership’s registered public accounting firm pursuant to the final rule of the Securities and Exchange Commission that permits the Partnership to provide only management's report in this annual report. ITEM 9B:OTHER INFORMATION NONE 11 ITEM 10:DIRECTORS AND EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE GENERAL The Partnership does not have any Directors or executive officers. The General Partner, a wholly owned subsidiary of Commonwealth of Delaware, Inc., a Delaware corporation, which is in turn a wholly-owned subsidiary of CCC, a Pennsylvania corporation, was incorporated in Pennsylvania on August 26, 1993.The General Partner also acts as the General Partner for Commonwealth Income & Growth Fund IV, Commonwealth Income & Growth Fund V and Commonwealth Income & Growth Fund VII and is the manager of several private entities.The principal business office of the General Partner is Brandywine One, Suite 200, 2 Christy Drive, Chadds Ford, PA 19317, and its telephone number is 484-785-1480.The General Partner manages and controls the affairs of the Partnership and has sole responsibility for all aspects of the Partnership’s operations.The officers of the General Partner devote such time to the affairs of the Partnership as in the opinion of the General Partner is necessary to enable it to perform its function as General Partner.The officers of the General Partner are not required to spend their full time in meeting their obligations to the Partnership. The directors and officers of the General Partner and key employees of CCC and its subsidiary Commonwealth Capital Securities Corp. ("CCSC"), are as follows: NAME TITLE Kimberly A. Springsteen-Abbott Chairman of the Board, Chief Executive Officer and Chief Compliance Officer of CCC, CCSC, & CIGF, Inc. Henry J. Abbott Director of CCC, CCSC & CIGF, Inc., Executive Vice President of CCSC and President of CCC and CIGF, Inc. Gregory M. Lorenz President of CCSC Lynn A. Franceschina Director and Chief Operating Officer of CCC, CCSC & CIGF, Inc.; Executive Vice President of CCC and CIGF Inc.; Senior Vice President of CCSC Jay Dugan Executive Vice President and Chief Technology Officerand Director of CCC, Senior Vice President and Chief Technology Officer of CIGF, Inc. Peter Daley Director of CCC James Pruett Senior Vice President and Compliance Officer of CCC, CCSC, & CIGF, Inc. Mark Hershenson Senior Vice President and Broker-Dealer Relations Manager of CCC, CCSC & CIGF, Inc. Richard G. Devlin III Vice President and General Counsel of CCC, CCSC & CIGF, Inc. David W. Riggleman Senior Vice President and Portfolio Manager of CCC and CIGF, Inc. Edmond J. Enderle Vice President and Controller of CCC, CCSC, & CIGF, Inc. Lisa Renshaw Vice President, National Sales Manager of CCC and CIGF, Inc. Kimberly A. Springsteen-Abbott, Kimberly A. Springsteen-Abbott, age 52, joined Commonwealth in April 1997 as a founding registered principal and Chief Compliance Officer of its broker/dealer, Commonwealth Capital Securities Corp. Ms. Springsteen-Abbott is the Chief Executive Officer and Chairman of the Board of Directors of Commonwealth Capital Corp. (the parent corporation); Commonwealth Capital Securities Corp. (the broker/dealer); and Commonwealth Income & Growth Fund, Inc. (the General Partner), positions she has held since April 2006. Ms. Springsteen-Abbott is responsible for general operations of the equipment leasing/portfolio management side of the business. Ms. Springsteen-Abbott oversees all CCC operations, as well as CCSC SEC/FINRA compliance. For the broker/dealer, she oversees securities policies, company procedures/operations.Ms. Springsteen-Abbott oversees all corporate daily operations and training, as well as develops long-term corporate growth strategies. Ms. Springsteen-Abbott has over 27 years of experience in the financial services industry, specifically in the real estate, energy and leasing sectors of alternative investments. Ms. Springsteen-Abbott is the sole shareholder of Commonwealth Capital Corp.Ms. Springsteen-Abbott was elected to the Board of Directors of the parent corporation in 1997 and has also served as its Executive Vice President and COO.Also in 1997, she founded Commonwealth Capital Securities Corp., where she was elected to the Board of Directors and appointed President, COO and Chief Compliance Officer. Her responsibilities included business strategy, product development, broker/dealer relations development, due diligence, and compliance.From 1980 through 1997, Ms. Springsteen-Abbott was employed with Wheat First Butcher Singer, a regional broker/dealer located in Richmond, Virginia.At Wheat, she served as Senior Vice President & Marketing Manager for the Alternative Investments Division.Ms. Springsteen-Abbott holds her FINRA Series 7, 63 and 39 licenses.She is a member of the Equipment Leasing and Finance Association, the Financial Planners Association, the National Association of Equipment Leasing Brokers, REISA and has served on the Board of Trustees for the Investment Program Association. Ms. Springsteen-Abbott is a member of the Executive Committee and the Disaster Recovery Committee.Ms. Springsteen-Abbott is the wife of Henry J. Abbott. Henry J. Abbott, age 61, joined Commonwealth in August 1998 as a Portfolio Manager, a position he held until April 2006, at which time he was elected President of CCC and CIGF, Inc., Executive Vice President of CCSC, and Director of CCC and its affiliates.Mr. Abbott is a registered principal of the broker/dealer.Mr. Abbott is responsible for lease acquisitions, equipment dispositions and portfolio review. Additionally, Mr. Abbott is also responsible for oversight of residual valuation, due diligence, equipment inspections, negotiating renewal and purchase options and remarketing off-lease equipment. Mr. Abbott serves as senior member on the Disaster Recovery Committee and the Facilities Committee, and was appointed to the Executive Committee in 2008.Prior to Commonwealth, Mr. Abbott has been active in the commercial lending industry, working primarily on asset-backed transactions for more than 30 years.Mr. Abbott attended St. John’s University and holds his FINRA Series 7, 63 and 24 licenses.Mr. Abbott was a founding partner of Westwood Capital LLC in New York, a Senior Vice President for IBJ Schroeder Leasing Corporation and has managed a group specializing in the provision of operating lease finance programs in the high technology sector.Mr. Abbott brings extensive knowledge and experience in leasing and has managed over $1.5 billion of secured transactions. Mr. Abbott is a member of the Equipment Leasing and Finance Association, the National Association of Equipment Leasing Brokers, REISA and the Investment Program Association.Mr. Abbott is the husband of Kimberly A. Springsteen-Abbott. Gregory M. Lorenz, age 49, joined Commonwealth Capital Securities Corp. as its President in August 2010, and became a registered principal on October 8, 2010. Prior to joining Commonwealth Capital Securities Corp., Mr. Lorenz served as a Financial Advisor with Allstate Financial Services from November 2009 to August 2010. His background also includes running his own fee-only financial planning practice from November 2003 to November 2006, and serving as a Financial Advisor for UBS Financial Services from November 2006 to August 2007 and E*Trade Securities from February 2008 to May 2009.Prior to his employment with the above firms, Mr. Lorenz served as a Portfolio Manager for nine years, five of which were spent managing 17 separate Income & Growth Funds for Commonwealth Capital Corp., where he worked from 1994 to 1998.Mr. Lorenz has been a requested speaker at several esteemed conferences and organizations, including the Wheat First Butcher Singer (currently Wells Fargo Advisors) Direct Investment Leadership Conference, the Equipment Leasing and Finance Association and the American Society of Appraisers. He has also written articles and been quoted in various publications including Euromoney, Computerworld and The Equipment Leasing & Asset-Based Borrowing Report.Mr. Lorenz’s areas of expertise include investment, education, insurance, retirement and estate planning.Mr. Lorenz earned his CERTIFIED FINANCIAL PLANNER™ credentials in June 2005, received his Certificate in Financial Planning from Texas A&M University, Commerce, TX, and attended Orange Coast College, Costa Mesa, CA. He holds his Series 7 General Securities Representative License, Series 66 Registered Investment Advisor Representative License, Series 39 Direct Participation Program Principal’s License and the California Department of Insurance Life & Health and Variable Contracts Licenses. Lynn Franceschina , age 40, joined Commonwealth in 2001 as Vice President and Accounting Manager.In October 2004 she became Controller and Senior Vice President, and since April 2006 has served as Executive Vice President of CCC and CIGF, Inc., Senior Vice President of CCSC, and Chief Operations Officer of CCC, CCSC, and CIGF, Inc. and certain of its affiliates.She was named as a director of CCC and its affiliates in June 2006.Ms. Franceschina is responsible for daily operations, including oversight of all accounting, financial reporting and tax functions, investor communications, and human resources. During the period of March 2004 to October 2004, Ms. Franceschina was employed at Wilmington Trust Corp. where she was part of the policies and procedures team responsible for Sarbanes-Oxley documentation.Prior to joining Commonwealth, Ms. Franceschina was the Business Controls Manager for Liquent, Inc., a leading software developer, where she was responsible for managing corporate forecasting and analysis, as well as the budgeting for the sales and marketing division. From 1999 to 2000, she served as a Senior Financial Analyst for Environ Products, and from 1994 to 1999, she was a Senior Accountant with Duquesne University.Prior to joining Duquesne University, Ms. Franceschina was an accountant with the public accounting firm of Horovitz, Rudoy, & Roteman.Ms. Franceschina is a Sigma Beta Delta graduate of Robert Morris University, during which time she also served as treasurer of her Alpha Chi national honor society chapter.Ms. Franceschina holds her FINRA Series 22, 63, and 39 licenses.She is a member of the Disaster Recovery Committee, the Equipment Leasing and Finance Association, Investment Program Association, REISA and the Institute of Management Accountants. 12 Jay Dugan, age 63, joined Commonwealth in 2002 as Assistant Vice President and Network Adminstrator, and becamea Vice President in December 2002, Senior Vice President in December 2003, and has been Executive Vice President and Chief Technology Officer of the parent and its affiliates since December 2004. Mr. Dugan has also been a director of CCC and CIGF, Inc. since June 2006.Mr. Dugan is responsible for the information technology vision, security, operation and ongoing development, including network configurations, protection of corporate assets and maximizing security and efficiency of information flow.Prior to Commonwealth, Mr. Dugan founded First Securities USA, a FINRA member firm, in 1988 and operated that firm through 1998. From 1999 until 2002, Mr. Dugan was an independent due diligence consultant until he came to Commonwealth to develop that area of the firm. Mr. Dugan attended St. Petersburg College and holds an AS Degree in Computer Networking Technology.Mr. Dugan is a Microsoft Certified Systems Engineer, Microsoft Certified Database Administrator and Comp-Tia Certified Computer Technician.Mr. Dugan is a senior member of the Disaster Recovery Committee, as well as oversight member of the Website Committee. Peter Daley, age 71, joined Commonwealth in June 2006 as a director.Mr. Daley is an Accredited Senior Appraiser for the discipline of Machinery and Equipment with a specialty in High-Technology for the valuation of computer equipment.Mr. Daley has been in the computer business since 1965, first with IBM as a computer broker/lessor and then with Daley Marketing Corporation (DMC), a firm he founded in July 1980 to publish reports about computer equipment, including “Market Value Reports” and “Residual Value Reports.”In January 2001 Mr. Daley acquired Computer Economics, merged DMC into CEI and in April 2005 sold the IT Management Company and created a new company focused on the fair market value business.Additionally, Mr. Daley remains President of DMC Consulting Group, a separate company that specializes in writing Appraisals, Portfolio Analysis and Property Tax Valuation from Fair Market Value to Residual Value valuations. Mr. Daley has developed a database of “Fair Market Value” equipment values from 1980 to the present, utilizing a variety of reports and publications along with the DMC and CEI Market Value Reports.This database has been successfully used in the valuation of computer equipment in the settlement of a number of Virginia tax cases.He has also previously testified in California, Minnesota, Michigan, New York, and the Virginia Courts as an expert in the field of valuation of computer equipment.Mr. Daley has a full repertoire of lectures, seminars, presentations, and publications that he has conceived and shared with the public.From 1994 to present he has been writing computer appraisals and reports for Fortune 500 companies.From April 2005 to present as president of DMC Valuations Group, Mr. Daley has been publishing, both on the web and in print, fair market values, residual values, and manufacturer’s price lists to existing valuation clients around the world. Mr. Daley graduated from Pepperdine University in 1991 with a Masters of Business Administration, and from Cal State Northridge with a Bachelor of Science in Business Administration in 1965.Mr. Daley is also an Accredited Senior Appraiser with the American Society of Appraisers. James Pruett, age 46, joined Commonwealth in 2002 as an Executive Assistant.Mr. Pruett was named Assistant Vice President and a Compliance Associate in February 2005, Vice President and Compliance Manager in December 2005 and since December 2007 has served as Senior Vice President and Compliance Officer of the parent and its affiliates.Mr. Pruet was also named Secretary to the parent’s board of directors in December 2008.Mr. Pruett is responsible for management of regulatory policies and procedures, assisting in compliance internal audit, associate regulatory filings, broker/dealer registrations, state and broker/dealer financial regulatory reporting requirements.Mr. Pruett assists in the management of shareholder records and updates.Mr. Pruett is a member of the Website Committee and the Disaster Recovery Committee.Mr. Pruett holds his FINRA Series 22, 63 and 39 licenses.Prior to joining Commonwealth, Mr. Pruett served as Managing Editor/Associate Publisher for Caliber Entertainment, a publishing and entertainment licensing company.Mr. Pruett’s responsibilities included oversight of production of publishing library, as well as serving as Editor-in-Chief for all publications and additionally served as Media Relations Liaison.Mr. Pruett is a member of the Equipment Leasing Association and Finance and the Investment Program Association. Mark Hershenson, age 46, joined Commonwealth in April 2002 as Broker Services Manager and has served as Senior Vice President and Broker Dealer Relations Manager of the parent and its affiliates since December 2007. Mr. Hershenson is responsible for management of all broker/dealer relationships, and over-sees the Due Diligence, Marketing, and Broker Services Departments.Prior to Commonwealth, Mr. Hershenson served as part of a financial planning practice at American United Life from 1999 through 2002. He has written a book for the Florida Insurance Commissioner on how to sell insurance products. Additionally, in 1991 through 1998, Mr. Hershenson served as sales trainer at MetLife for over 100 registered representatives. Mr. Hershenson attended Stonehill College and holds a Bachelor’s degree in Psychology, with a concentration in Marketing/Organizational Behaviorism and engaged in Master’s level coursework in Financial Planning though American College. He holds his FINRA Series 6, 7, 39 and 63 licenses. Mr. Hershenson is a member of the Equipment Leasing and Finance Association and the Investment Program Association. Richard G. Devlin, age 40, joined Commonwealth in October 2006 as Vice President and General Counsel.Mr. Devlin is responsible for all syndication and Blue Sky activities, FINRA and SEC registrations, contract administration and general legal matters as head of the Legal Department.Mr. Devlin also assists with broker-dealer compliance functions. Prior to joining Commonwealth, Mr. Devlin was employed since December 2000 as an associate with the law firm Reed Smith, LLP in Philadelphia, where he was responsible for all elements of public and private securities offerings as issuer’s counsel.Mr. Devlin has developed programs and advised clients regarding compliance with the Sarbanes-Oxley Act of 2002 and related corporate governance and disclosure regulations.Mr. Devlin has advised both foreign and domestic entities on US securities law compliance in the context of IPOs, exchange listing, private placements, mergers, and employee benefit plans.In 1997 Mr. Devlin graduated Magna Cum Laude from the University of Pittsburgh School of Law with a Juris Doctorate and in 1994 he completed his Bachelor of Science in Business Administration and Finance at The American University in Washington, DC.Mr. Devlin is admitted to the bar in New Jersey and Pennsylvania, and holds his FINRA Series 22 and 63 Licenses.Mr. Devlin is also a member of the Website Committee and the Disaster Recovery Committee and is a member of the Equipment Leasing and Finance Association, REISA and the Investment Program Association. David W. Riggleman, age 49, joined Commonwealth in July 2007 as a Business Development Specialist and was named Assistant Vice President in December 2007, Portfolio Manager in June 2008, Vice President of CCC and CIGF, Inc. in December 2008, and as Senior Vice President in December 2010.Mr. Riggleman is responsible for lease acquisitions, equipment research and evaluation, lease pricing, portfolio analysis, and asset remarketing and disposition.Prior to joining Commonwealth, Mr. Riggleman served from January 2005 to July 2007 as Vice President, Investments for Raymond James and Associates in Cumberland, Maryland.At Raymond James, he served as a Branch Owner in the Advisor Select Program.He managed branch associates in addition to managing private client accounts with more than $75 million in assets under management.From July 1994 to December 2004, Mr. Riggleman was Vice President, Investments and Branch Manager at Legg Mason.While there, he opened and managed a branch while also managing private client and institutional assets with assets under management of more than $65 million.He served as a member of Legg Mason President’s Council in 1998 and served consecutive terms as member of Legg Mason’s Financial Services Advisory Panel in 1999 and 2000.From January 1987 to June 1994, he was Vice President, Investments of Wheat First Securities, where he managed private client and institutional assets totaling more than $40 million.Mr. Riggleman studied Economics at the University of Richmond, and also Business Administration at Frostburg State University. Edmond J. Enderle, age 65, joined Commonwealth in 2006 and serves as Vice President and Controller. Mr. Enderle is responsible for Regulatory Filings, Internal Controls, Budgeting, Forecasting, Cash Flow Projections and all accounting related to Syndication. Mr. Enderle also functions as the Audit Liaison. Prior to Commonwealth, Mr. Enderle worked most recently at Sunoco Logistics Partners LP located in Philadelphia. This company boasted $4.5 billion in revenue, and here Mr. Enderle served as the Accounting Manager where he was responsible for SEC reporting, financial accounting, reporting and analysis, preparation of annual revenue and expense budgets and managing the monthly close process ensuring adherence to GAAP. Mr. Enderle also conducted environmental and legal reserve analysis, wrote, reviewed and certified various Sarbanes Oxley procedures and system narratives, and reported to management for strategic planning and executive presentations. Prior to Sunoco Logistics, Mr. Enderle worked at Sunoco Inc. (GP of Sunoco Logistics. Operator of 5 Oil Refineries) as the Accounting Manager in the Supply Chain department where his responsibilities included management of the Crude and Refined Oil Pools, departmental budgeting, monthly closing processes, and financial analysis and reporting. Mr. Enderle attended St. Josephs University in Philadelphia and holds a Bachelor of Science in Accounting and also attended Widener University in Chester, Pennsylvania and holds an MBA in Finance/Taxation. Lisa Renshaw, age 53, joined Commonwealth in November 2006 and serves as Vice President and National Sales Manager of CCC. Ms. Renshaw, based in Wilmington, North Carolina, brings over twenty years of leasing experience to CCC and is responsible for spearheading lease acquisitions efforts and is the primary liaison with Lessors in the Eastern United States. Ms Renshaw will continue to strengthen CCC’s relationships and customer base on the east coast. Previously, Ms. Renshaw was employed by IBM Global Finance from 2002 to November 2006 with responsibilities for pricing lease transactions. She supported IGF sales representatives in the East and Central region as well as third party business partners and IBM Global Services by structuring FMV leases, upgrades, extensions, hybrids and migrations.Prior to IGF, Ms. Renshaw owned her own company, Carrier Capital Resources, from 1992 to 2002, where she brokered lease transactions between lessors and funding sources on a nationwide basis.During this time, Ms. Renshaw also served on the Board of Directors of the National Equipment Finance Association (formerly, the Eastern Association of Equipment Lessors).Prior to 1992, Ms. Renshaw was employed by IBJ Schroeder Bank and Trust (1987 – 1992); PKFinans (1985-1987); Citibank (1981-1985); Playtex (1979 to 1981); Penn Life Insurance (1977-1979); and Greenbelt CARES (1976-1977).Married with two children, Ms. Renshaw earned her BA in psychology from American University, graduating Cum Laude in 1976. The directors and officers of the General Partner are required to spend only such time on the Partnership’s affairs as is necessary in the sole discretion of the directors of the General Partner for the proper conduct of the Partnership’s business.A substantial amount of time of such directors and officers is expected to be spent on matters unrelated to the Partnership, particularly after the Partnership’s investments have been selected.Under certain circumstances, such directors and officers are entitled to indemnification from the Partnership. The Partnership has no audit committee financial expert, as defined in item 401 of Regulation S-K (17CFR § 229.401) under the Exchange Act, serving on its audit committee.An audit committee is not required because the Partnership is not a listed security (as defined by 17CFR§ 240.10A-3); therefore, no audit committee financial expert is required. CODE OF ETHICS In view of the fiduciary obligation that the General Partner has to the Partnership, the General Partner believes an adoption of a formal code of ethics is unnecessary and would not benefit the Partnership, particularly in light of Partnership's limited business activities. ITEM 11:EXECUTIVE COMPENSATION The Partnership does not have any Directors or executive officers. ITEM 12:SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT NONE 13 ITEM 13:CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS The following table summarizes the types, amounts and recipients of compensation to be paid by the Partnership directly or indirectly to the General Partner and its affiliates.Some of these fees are paid regardless of the success or profitability of the Partnership’s operations and investments.While such compensation and fees were established by the General Partner and are not based on arm’s-length negotiations, the General Partner believes that such compensation and fees are comparable to those that would be charged by an unaffiliated entity or entities for similar services.The Partnership Agreement limits the liability of the General Partner and its affiliates to the Partnership and the Limited Partners and provides indemnification to the General Partner and its affiliates under certain circumstances. ENTITY RECEIVING COMPENSATION TYPE OF COMPENSATION AMOUNT INCURRED DURING 2011 AMOUNT INCURRED DURING 2010 OPERATIONAL AND SALE OR LIQUIDATION STAGES The General Partner Equipment Acquisition Fee. The General Partner earned an equipment acquisition fee of 4% of the purchase price of each item of equipment purchased as compensation for the negotiation of the acquisition of the equipment and lease thereof or sale under a conditional sales contract.At December 31, 2011, the remaining balance of prepaid acquisition fees was approximately $68,000, which will be earned in future periods. $ $ The General Partner and its Affiliates Reimbursable Expenses. The General Partner and its affiliates are entitled to reimbursement by the Partnership for the cost of goods, supplies or services obtained and used by the general partner in connection with the administration and operation of the partnership from third parties unaffiliated with the General Partner. The amounts set forth on this table do not include expenses incurred in the offering of units. $ $ The General Partner Debt Placement Fee. As compensation for arranging term debt to finance the acquisition of equipment to the Partnership, a fee equal to one percent of such indebtedness; provided, however, that such fee shall be reduced to the extent the Partnership incurs such fees to third parties unaffiliated with the General Partner or the lender, with respect to such indebtedness.No such fee will be paid with respect to borrowings from the general partner or its affiliates. $ $ The General Partner Equipment Management Fee. A monthly fee equal to the lesser of (a) the fees which would be charged by an independent third party in the same geographic market for similar services and similar equipment or (b) the sum of (i) two percent of the gross lease revenues attributable to equipment subject to full payout net leases which contain net lease provisions and (ii) five percent of the gross lease revenues attributable to equipment subject to operating leases and (iii) two percent of the gross lease revenues attributable to equipment subject to finance leases. $ $ The General Partner Equipment Liquidation Fee. With respect to each item of equipment sold by the general partner, a fee equal to the lesser of (i) 50% of the competitive equipment sale commission or (ii) three percent of the sales price for such equipment. The payment of this fee is subordinated to the receipt by the Limited Partners of (i) a return of their capital contributions and 10% annum cumulative return, compounded daily, on adjusted capital contributions and (ii) the net disposition proceeds from such sale in accordance with the Partnership Agreement. Such fee is reduced to the extent any liquidation or resale fees are paid to unaffiliated parties. $ $ The General Partner Partnership Interest and Distribution. The General Partner has a present and continuing one percent interest of $1,000 in the Partnership’s item of income, gain, loss, deduction, credit, and tax preference. In addition, the General Partner receives one percent of Cash Available for Distribution until the Limited Partners have received distributions of Cash Available for Distribution equal to their Capital Contributions plus the 10% Cumulative Return and thereafter, the General Partner will receive 10% of Cash Available for Distribution. $ $ CONFLICTS OF INTEREST The Partnership is subject to various conflicts of interest arising out of its relationships with the General Partner and its affiliates.These conflicts include the following: COMPETITION WITH GENERAL PARTNER AND AFFILIATES:COMPETITION FOR MANAGEMENT’S TIME The General Partner and its affiliate sponsor other investor programs, which are potentially in competition with the Partnership in connection with the purchase of equipment as well as opportunities to lease and sell such equipment.Competition for equipment has occurred and is likely to occur in the future.The General Partner and its affiliates may also form additional investor programs, which may be competitive with the Partnership. If one or more investor programs and the Partnership are in a position to acquire the same equipment, the General Partner will determine which program will purchase the equipment based upon the objectives of each and the suitability of the acquisition in light of those objectives.The General Partner will generally afford priority to the program or entity that has had funds available to purchase equipment for the longest period of time.If one or more investor programs and the Partnership are in a position to enter into lease with the same lessee or sell equipment to the same purchaser, the General Partner will generally afford priority to the equipment which has been available for lease or sale for the longest period of time. Certain senior executives of the General Partner and its affiliates also serve as officers and directors of the other programs and are required to apportion their time among these entities.The Partnership is, therefore, in competition with the other programs for the attention and management time of the General Partner and affiliates.The officers and directors of the General Partner are not required to devote all or substantially all of their time to the affairs of the Partnership. ACQUISITIONS CCC and the General Partner or other affiliates of the General Partner may acquire equipment for the Partnership provided that (i) the Partnership has insufficient funds at the time the equipment is acquired, (ii) the acquisition is in the best interest of the partnership and (iii) no benefit to the General Partner or its affiliates arises from the acquisition except for compensation paid to CCC, the General Partner or such other affiliate as disclosed in this Report. CCC, the General Partner or their affiliates will not hold equipment for more than 60 days prior to transfer to the Partnership.If sufficient funds become available to the Partnership within such 60 day period, such equipment may be resold to the Partnership for a price not in excess of the sum of the cost of the equipment to such entity and any accountable acquisition expenses payable to third parties which are incurred by such entity and interest on the purchase price from the date of purchase to the date of transfer to the Partnership.CCC, the General Partner or such other affiliate will retain any rent or other payments received for the equipment, and bear all expenses and liabilities, other than accountable acquisition expenses payable to third parties with respect to such equipment, for all periods prior to the acquisition of the equipment by the Partnership.Except as described above, there will be no sales of equipment to or from any affiliate of CCC. In certain instances, the Partnership may find it necessary, in connection with the ordering and acquisition of equipment, to make advances to manufacturers or vendors with funds borrowed from the General Partner for such purpose.The Partnership does not borrow money from the General Partner or any of its affiliates with a term in excess of twelve months.Interest is paid on loans or advances (in the form of deposits with manufacturers or vendors of equipment or otherwise) from the General Partner of its affiliates from their own funds at a rate equal to that which would be charged by third party financing institutions on comparable loans from the same purpose in the same geographic area, but in no event in excess of the General Partner’s or affiliate’s own cost of funds.In addition, if the General Partner or its affiliates borrow money and loan or advance it on a short-term basis to or on behalf of the Partnership, the General Partner or such affiliates shall receive no greater interest rate and financing charges from the Partnership than that which unrelated lenders charge on comparable loans.The Partnership will not borrow money from the General Partner or any of its affiliates for a term in excess of twelve months. If the General Partner or any of its affiliates purchases equipment in its own name and with its own funds in order to facilitate ultimate purchase by the Partnership, the purchaser is entitled to receive interest on the funds expended for such purchase on behalf of the Partnership.Simple interest on any such temporary purchases is charged on a floating rate basis not in excess of three percent over the “prime rate” from time to time announced by PNC Bank, from the date of initial acquisition to the date of repayment by the Partnership and ownership transfer. The Partnership does not invest in equipment limited partnerships, general partnerships or joint ventures, except that (a) the Partnership may invest in general partnerships or joint ventures with persons other that equipment programs formed by the General Partner or its affiliates, which partnerships or joint ventures invest in specific equipment; provided that (i) the Partnership has or acquires a controlling interest in such ventures or partnerships, (ii) the non-controlling interest is owned by a non-affiliated, and (iii) the are no duplicate fees; and (b) the Partnership may invest in joint venture arrangements with other equipment programs formed by the General Partner or its affiliates if such action is in the best interest of all programs and if all the following conditions are met: (i) all the programs have substantially identical investment objectives; (ii) there are no duplicate fees; (iii) the sponsor compensation is substantially identical in each program; (iv) the Partnership has a right of first refusal to buy another program’s interest in a joint venture if the other program wishes to sell equipment held in the joint venture; (v) the investment of each program is on substantially the same terms and conditions; and (vi) the joint venture is formed either for the purpose of effecting appropriated diversification for the programs or for the purpose of relieving the General Partner or its affiliates from a commitment entered into pursuant to certain provisions of the Partnership Agreement. 14 GLOSSARY The following terms used in this report shall (unless otherwise expressly provided herein or unless the context otherwise requires) have the meanings set forth below. “Acquisition Expenses” means expenses relating to the prospective selection and acquisition of or investment in equipment by the Partnership, whether or not actually acquired, including, but not limited to, legal fees and expenses, travel and communication expenses, costs of appraisal, accounting fees and expenses and other related expenses. “Acquisition Fees” means the total of all fees and commissions paid by any party in connection with the initial purchase of equipment acquired by the Partnership. Included in the computation of such fees or commissions shall be the equipment acquisition fee and any commission, selection fee, construction supervision fee, financing fee, non-recurring management fee or any fee of a similar nature, however designated. “Adjusted Capital Contributions” means capital contributions of the Limited Partners reduced by any cash distribution received by the Limited Partners pursuant to Sections 4.1 or 8.1 of the Partnership Agreement, to the extent such distributions exceed any unpaid priority return as of the date such distributions were made. “Affiliate” means, when used with reference to a specified person, (i) any person, that directly or indirectly through one or more intermediaries controls or is controlled by or is under common control with the specified person, (ii) any person that is a director or an executive officer of, partner in, or serves in a similar capacity to, the specified person, or any person of which the specified person is an executive officer or partner or with respect to which the specified person serves in a similar capacity, (iii) any person owning or controlling 10% or more of the outstanding voting securities of such specified Person, or (iv) if such person is an officer, director or partner, any entity for which such person acts in such capacity. “Capital Account” means the separate account established for each partner pursuant to Section 4.1 of the Partnership Agreement. “Capital Contributions” means in the case of the General Partner, the total amount of money contributed to the Partnership by the General Partner, and in the case of Limited Partners, $20 for each unit, or where the context requires, the total capital contributions of all the partners. “Cash Available for Distribution” means cash flow plus net disposition proceeds plus cash funds available for distribution from Partnership reserves, less such amounts as the General Partner, in accordance with the Partnership Agreement, causes the Partnership to reinvest in equipment or interests therein, and less such amounts as the General Partner, in its sole discretion, determines should be set aside for the restoration or enhancement of Partnership reserves. “Cash Flow” for any fiscal period means the sum of (i) cash receipts from operations, including, but not limited to, rents or revenues arising from the leasing or operation of the equipment and interest, if any, earned on funds on deposit for the Partnership, but not including net disposition proceeds, minus (ii) all cash expenses and costs incurred and paid in connection with the ownership, lease, management, use and/or operation of the equipment, including, but not limited to, fees for handling and storage; all interest expenses paid and all repayments of principal regarding borrowed funds; maintenance; repair costs; insurance premiums; accounting and legal fees and expenses; debt collection expenses; charges, assessments or levies imposed upon or against the equipment; ad valorem, gross receipts and other property taxes levied against the equipment; and all costs of repurchasing Units in accordance with the Partnership Agreement; but not including depreciation or amortization of fees or capital expenditures, or provisions for future expenditures, including, without limitation, organizational and offering expenses. “Code” means the Internal Revenue Code of 1986, as amended, and as may be amended from tine to time by future federal tax statutes. “Competitive Equipment Sale Commission” means that brokerage fee paid for services rendered in connection with the purchase or sale of equipment, which is reasonable, customary, and competitive in light of the size, type, and location of the equipment. “Conditional Sales Contract” means an agreement to sell equipment to a buyer in which the seller reserves title to, and retains a security interest in, the equipment until the purchase price of the equipment is paid. “Equipment” means each item of and all of the technology equipment and other similar capital equipment purchased, owned, operated, and/or leased by the Partnership or in which the Partnership has acquired a direct or indirect interest, as more fully described in the Partnership Agreement, together with all appliances, parts, instruments, accessories, furnishings, or other equipment included therein and all substitutions, renewals, or replacements of, and all additions, improvements, and accessions to, any and all thereof. “Finance Lease” generally means a full-payout, non-cancellable agreement in which the customer is responsible for maintenance, taxes and insurance. The term also refers in Article 2A of the Uniform Commercial Code to a special type of lease in which the lessor, lessee and the manufacturer have contractual relationships and the lessor at all times, with the lessee’s acknowledgement, remains a passive investor where the lessee makes most equipment decisions directly with the manufacturer. “Full Payout Net Lease” means an initial net lease of the equipment under which the non-cancelable rental payments due (and which can be calculated at the commencement of the net lease) during the initial noncancelable fixed term (not including any renewal or extension period) of the lease or other contract for the use of the equipment are at least sufficient to recover the purchase price of the equipment. “General Partner” means Commonwealth Income & Growth Fund, Inc. and any additional, substitute or successor general partner of the Partnership. “Gross Lease Revenues” means Partnership gross receipts from leasing or other operation of the equipment, except that, to the extent the Partnership has leased the equipment from an unaffiliated party, it shall mean such receipts less any lease expense. “IRS” means the Internal Revenue Service. “Limited Partner” means a person who acquires units and who is admitted to the Partnership as a limited partner in accordance with the terms of the Partnership Agreement. “Net Dispositions Proceeds” means the net proceeds realized by the Partnership from the refinancing, sale or other disposition of equipment, including insurance proceeds or lessee indemnity payments arising from the loss or destruction of equipment, less such amounts as are used to satisfy Partnership liabilities. “Net Lease” means a lease or other contract under which the owner provides equipment to a lessee or other operator in return for a payment, and the lessee assumes all obligations and pays for the operation, repair, maintenance and insuring of the equipment. “Net Profits” or “Net Losses” shall be computed in accordance with Section 703(a) of the Code (including all items of income, gain, loss or deduction required to be stated separately pursuant to Section 703(a) (1) of the Code) for each taxable year of the Partnership or shorter period prior to an interim closing of the Partnership’s books with the following adjustments: (I) any income of the Partnership that is exempt from federal income tax and not otherwise taken into account in computing net Profits and net Loss pursuant to this definition shall be added to such taxable income or shall reduce such taxable loss; (ii) any expenditure of the Partnership described in Code Section 705(a) (2) (B) or treated as Code Section 705(a) (2) (B) expenditures pursuant to Treasury Regulations section 1.704-1(b) (2) (iv) (i) and not otherwise taken into account in computing net profits and net losses pursuant to this definition shall be subtracted from such taxable income or loss; (iii) items of income, gain, loss and deduction specially allocated pursuant to Section 7.3 of the Partnership Agreement shall not be included in the computation of net profits or net loss; and if property is reflected on the books of the Partnership at a book value that differs from the adjusted tax basis of the property in accordance with Treasury Regulation Section 1.704-1(b) (2) (iv) (d) or (f), depreciation, amortization, and gain or loss with respect to such property shall be determined by reference to such book value in a manner consistent with Treasury Regulation Section 1.704-1(b) (2) (iv) (g). The terms “net profit” or “net losses” shall include the Partnership’s distributive share of the profit or loss of any partnership or joint venture in which it is a Partner or joint venturer. “Offering” means the initial public offering of units in the Partnership. “Operating Distributions” means the quarterly distributions made to the Partners pursuant to Article 8 of the Partnership Agreement. “Operating Lease” means a lease or other contractual arrangement under which an unaffiliated party agrees to pay the Partnership, directly or indirectly, for the use of the equipment, and which is not a full payout net lease. “Organizational and Offering Expenses” means the expenses incurred in connection with the organization of the Partnership and in preparation of the offering, including underwriting commissions, listing fees and advertising expenses specifically incurred in connection with the distribution of the units. “Partner (s)” means any one or more of the General Partner and the Limited Partners. “Partnership” means Commonwealth Income & Growth Fund VI, a Pennsylvania Limited Partnership. “Partnership Agreement” means that Limited Partnership Agreement of Commonwealth Income & Growth Fund VI by and among the General Partner and the Limited Partners, pursuant to which the Partnership is governed. “Person” means an individual, partnership, limited liability company, joint venture, corporation, trust, estate or other entity. “Proceeds” means proceeds from the sale of the units. “Program” means a limited or general partnership, joint venture, unincorporated association or similar organization, other than a corporation formed and operated for the primary purpose of investment in and the operation of or gain from an interest in equipment. “Purchase Price” means, with respect to any equipment, an amount equal to the sum of (i) the invoice cost of such equipment or any other such amount paid to the seller, (ii)any closing, delivery and installation charges associated therewith not included in such invoice cost and paid by or on behalf of the Partnership, (iii) the cost of any capitalized modifications or upgrades paid by on or behalf of the Partnership in connection with its purchase of the equipment, and (iv) solely for purposes of the definition of full payout net lease, the amount of the equipment acquisition fee and any other acquisition fees. “Retained Proceeds” means cash available for distribution, which instead of being distributed to the Partners is retained by the Partnership for the purpose of acquiring or investing in equipment. “Term Debt” means debt of the Partnership with a term in excess of twelve months, incurred with respect to acquiring or investing in equipment, or refinancing non-term debt, but not debt incurred with respect to refinancing existing Partnership term debt. “Unit” means a Limited Partnership interest in the Partnership. 15 ITEM 14:PRINCIPAL ACCOUNTANT FEES AND SERVICES AUDIT FEES The aggregate fees billed for the fiscal years ended December 31, 2011 and 2010 for professional services rendered by the Partnership’s independent registered public accounting firm for the audit of our annual financial statements and review of the financial statements included in our Form 10-Q or services that are normally provided by the accountant in connection with statutory and regulatory filings or engagements for that fiscal year, were approximately $123,000 and $88,000, respectively. AUDIT-RELATED FEES There were no aggregate fees billed in the fiscal years ended December 31, 2011 and 2010 for assurance and related services by the Partnership’s independent registered public accounting firm that are reasonably related to the performance of the audit or review of the registrant's financial statements and are not reported under the paragraph captioned “Audit Fees.” TAX FEES There were no fees billed in the fiscal years ended December 31, 2011 and 2010 for professional services rendered by the Partnership’s independent registered public accounting firm for tax compliance, tax advice and tax planning. ALL OTHER FEES There were no aggregate fees billed in the fiscal years ended December 31, 2011 and 2010 for products and services provided by the Partnership’s independent registered public accounting firm, other than the services reported above under other captions of this Item 14. PRE-APPROVAL POLICIES AND PROCEDURES All audit related services, tax planning and other services were pre-approved by the Board of Directors of the General Partner, which concluded that the provision of such services by the Partnership’s independent registered public accounting firm was compatible with the maintenance of that firm's independence in the conduct of its auditing functions. The policy of the General Partner provides for pre-approval of these services and all audit related, tax or other services not prohibited under Section 10A(g) of the Securities Exchange Act of 1934, as amended to be performed for us by our independent auditors, subject to the de minimus exception described in Section 10A(i)(1)(B) of the Exchange Act on an annual basis and on individual engagements if minimum thresholds are exceeded. There were no other fees approved by the Board of Directors of the General Partner, or paid by the Partnership during 2011other thanfees related to audit or tax compliance. PART IV ITEM 15:EXHIBITS, FINANCIAL STATEMENT SCHEDULES AND REPORTS ONFORM 10-K (a) (1) Financial Statements Report of Independent Registered Public Accounting Firm F-1 Balance Sheets as of December 31, 2011 and 2010 F-2 Statements of Operations for the years ended December 31, 2011 and 2010 F-3 Statements of Partners’ Capital for the years ended December 31, 2011 and 2010 F-4 Statements of Cash Flows for the years ended December 31, 2011 and 2010 F-5 Notes to Financial Statements F-6 (a) (2) Schedules Schedules are omitted because they are not applicable, not required, or because the required information is included in the financial statements and notes thereto. (a) (3) Exhibits *3.1 Certificate of Limited Partnership *3.2 Agreement of Limited Partnership Rule 13a-14(a)/15d-14(a) Certifications by the Principal Executive Officer Rule 13a-14(a)/15d-14(a) Certifications by the Principal Financial Officer 32 Section 1350 Certifications by the Principal Executive Officer and Principal Financial Officer *Incorporated by reference from the Partnership’s Registration Statement on Form S-1 (Registration No. 333-26933) 16 SIGNATURES Pursuant to the requirements of Section 15(d) of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf April 16, 2012 by the undersigned thereunto duly authorized. COMMONWEALTH INCOME & GROWTH FUND VI By:COMMONWEALTH INCOME & GROWTH FUND, INC., General Partner By:/s/Kimberly A. Springsteen-Abbott Kimberly A. Springsteen-Abbott, Chief Executive Officer Pursuant to the requirements of the Securities Exchange Act of 1934, this Report has been signed below by the following persons on behalf of the Registrantandin the capacities indicated on April 16, 2012: SIGNATURE CAPACITY /s/Kimberly A. Springsteen-Abbott Chairman, Chief Executive Officer, Kimberly A. Springsteen-Abbott Commonwealth Income & Growth Fund, Inc. /s/Henry J. Abbott Director, President, Henry J. Abbott Commonwealth Income & Growth Fund, Inc. 17 Commonwealth Income & Growth Fund VI Financial Statements For the years ended December 31, 2011 and 2010 Report of Independent Registered Public Accounting Firm F-1 Financial statements Balance sheets F-2 Statements of operations F-3 Statements of Partners’ Capital F-4 Statements of cash flows F-5 Notes to financial statements F-6 Report of Independent Registered Public Accounting Firm The Partners Commonwealth Income & Growth Fund VI Chadds Ford, Pennsylvania We have audited the accompanying balance sheets of Commonwealth Income & Growth Fund VI (“Partnership”) as of December 31, 2011 and 2010, and the related statements of operations, Partners’ capital and cash flows for each of the years in the two year period ended December 31, 2011. The Partnership’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Partnership is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Partnership’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Commonwealth Income & Growth Fund VI as of December 31, 2011 and 2010, and the results of its operations and its cash flows for each of the two years in the period ended December 31, 2011 in conformity with accounting principles generally accepted in the United States of America. /s/ ASHER & COMPANY, Ltd. Philadelphia, Pennsylvania April 16, 2012 F-1 Commonwealth Income & Growth Fund VI Balance Sheets December 31, December 31, ASSETS Cash and cash equivalents $ $ Lease income receivable, net of reserve of approximately $373,000 and $299,000 at December 31, 2011 and 2010, respectively Accounts receivable, Commonwealth Capital Corp. Accounts receivable, General Partner - Other receivables Prepaid expenses Net investment in finance leases Technology equipment, at cost Accumulated depreciation ) ) Equipment acquisition costs and deferred expenses, net of accumulated amortization of $668,000 and$508,000 at December 31, 2011 and 2010, respectively Prepaid acquisition fees Total Assets $ $ LIABILITIES AND PARTNERS' CAPITAL LIABILITIES Accounts payable $ $ Accounts payable, General Partner - Other accrued expenses Unearned lease income Notes payable Total Liabilities PARTNERS' CAPITAL General Partner Limited Partners Total Partners' Capital Total Liabilities and Partners' Capital $ $ see accompanying notes to financial statements F-2 Commonwealth Income & Growth Fund VI Statements of Operations Years ended December 31, Revenue Lease $ $ Interest and other Gain on sale of computer equipment Total revenue Expenses Operating, excluding depreciation Equipment management fee, General Partner Interest Depreciation Amortization of equipment acquisition costs anddeferred expenses Bad debt expense Total expenses Net (loss) $ ) $ ) Net (loss) allocated to Limited Partners $ ) $ ) Net (loss) per equivalent Limited Partnership unit $ ) $ ) Weighted average number of equivalent limited partnership units outstanding during the period see accompanying notes to financial statements F-3 Commonwealth Income & Growth Fund VI Statements of Partners' Capital General Limited Partner Partner General Limited Units Units Partner Partners Total Balance, January 1, 2010 50 $ $ $ Net income (loss) - - ) ) Distributions - - ) ) ) Balance, December 31, 2010 50 $ $ $ Redemptions - ) - ) ) Net income (loss) - - ) ) Distributions - - ) ) ) Balance, December 31, 2011 50 $ $ $ see accompanying notes to financial statements F-4 Commonwealth Income & Growth Fund VI Statements of Cash Flows Years ended December 31, Cash flows from operating activities Net (loss) $ ) $ ) Adjustments to reconcile net (loss) to net cash provided by operating activities Depreciation and amortization (Gain) on sale of equipment ) ) Bad debt expense Other noncash activities: Lease revenue net of interest expense, on notes payable, realized as a result of direct payment of principal to bank by lessee ) ) Earned interest on finance leases ) ) Changes in assets and liabilities Lease income receivable ) ) Accounts receivable, Commonwealth Capital Corp. ) Accounts receivable, General Partner ) - Other receivables, affiliated limited partnerships - Other receivables Prepaid expenses ) Accounts payable, General Partner ) Accounts payable Accounts payable, affiliated limited partners - ) Unearned lease income ) Other accrued expenses ) Net cash provided by operating activities Cash flows from investing activities Capital expenditures ) ) Purchase of finance leases - ) Payment from finance leases Equipment acquisition fees paid to the General Partner ) ) Net proceeds from the sale of computer equipment Net cash (used in) investing activities ) ) Cash flows from financing activities Redemptions ) - Distributions to partners ) ) Borrowing on Notes Payable - Debt placement fee paid to General partner ) ) Net cash (used in) financing activities ) ) Net (decrease) in cash and cash equivalents ) ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of year $ $ see accompanying notes to financial statements F-5 Commonwealth Income & Growth Fund VI Notes to Financial Statements 1.Business Commonwealth Income & Growth Fund VI (the “Partnership”) is a limited partnership organized in the Commonwealth of Pennsylvania on January 6, 2006.The Partnership offered for sale up to 2,500,000 units of limited partnership interest at the purchase price of $20 per unit (the “offering”).The Partnership reached the minimum amount in escrow and commenced operations on May 10, 2007.The offering terminated on March 6, 2009 with 1,810,311 units sold for a total of approximately $36,000,000 in limited partner contributions. During the year ended December 31, 2011 limited partners redeemed 1,397 units of partnership interest for a total redemption price of approximately $16,000 in accordance with the terms of the Partnership’s Limited Partnership Agreement (the “Agreement”). No redemptions occurred during the year ended December 31, 2010. The Partnership uses the proceeds of the offering to acquire, own and lease various types of computer information technology equipment and other similar capital equipment, which is leased primarily to U.S. corporations and institutions.Commonwealth Capital Corp. (“CCC”), on behalf of the Partnership and other affiliated partnerships, acquires computer equipment subject to associated debt obligations and lease agreements and allocates a participation in the cost, debt and lease revenue to the various partnerships based on certain risk factors. The Partnership’s investment objective is to acquire primarily high technology equipment.Information technology has developed rapidly in recent years and is expected to continue to do so.Technological advances have permitted reductions in the cost of information technology processing capacity, speed, and utility.In the future, the rate and nature of equipment development may cause equipment to become obsolete more rapidly.The Partnership also acquires high technology medical, telecommunications and inventory management equipment. The Partnership’s General Partner will seek to maintain an appropriate balance and diversity in the types of equipment acquired.The market for high technology medical equipment is growing each year.Generally, this type of equipment will have a longer useful life than other types of technology equipment.This allows for increased re-marketability, if it is returned before its economic or announcement cycle is depleted. The Partnership’s General Partner is Commonwealth Income & Growth Fund, Inc. (the “General Partner”), a Pennsylvania corporation which is an indirect wholly-owned subsidiary of CCC.CCC is a member of the Investment Program Association (IPA), REISA, Financial Planning Association (FPA), and the Equipment Leasing and Finance Association (ELFA).Approximately ten years after the commencement of operations, the Partnership intends to sell or otherwise dispose of all of its equipment, make final distributions to partners, and to dissolve.Unless sooner terminated or extended pursuant to the terms of the Agreement, the Partnership will continue until December31, 2018. Allocations of income and distributions of cash are based on the Agreement.The various allocations under the Agreement prevent any limited partner’s capital account from being reduced below zero and ensure the capital accounts reflect the anticipated sharing ratios of cash distributions, as defined in the Agreement.During years ended December 31, 2011 and 2010, cash distributions to limited partners for each quarter were made at a rate of approximately 10% of their original contributed capital.Distributions during the years ended December 31, 2011 and 2010 were made to limited partners in the amount of approximately $1.98 based on each investor’s number of limited partnership units outstanding during the year. 2.Summary of Significant Accounting Policies Use of Estimates The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America which requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Disclosure of Fair Value Fair Value Measurements The Partnership applies the provisions included in the Fair Value Measurements and Disclosures Topic to all financial and non-financial assets and liabilities. This Topic emphasizes that fair value is a market-based measurement, not an entity-specific measurement. It clarifies that fair value is an exit price, representing the price that would be received to sell an asset or paid to transfer a liability in the principal or most advantageous market in an orderly transaction between market participants on the measurement date. The Topic requires the use of valuation techniques to measure fair value that maximize the use of observable inputs and minimize use of unobservable inputs. These inputs are prioritized as follows: ● Level1: Observable inputs such as quoted prices in active markets for identical assets or liabilities. ● Level2: Inputs other than quoted prices included within Level1 that are observable for the asset or liability, either directly or indirectly. Level2 inputs include quoted prices for similar assets or liabilities in active markets and inputs other than quoted prices that are observable for the asset or liability, such as interest rates and yield curves that are observable at commonly quoted intervals. ● Level3: Unobservable inputs for which there is little or no market data and which require internal development of assumptions about how market participants price the asset or liability. There were no assets or liabilities measured at fair value on a recurring basis at December 31, 2011 and 2010. Fair Value Measurements on a nonrecurring basis as of December 31, 2011 and 2010 are as follows: Fair Value as of December 31, 2011 Fair Value Measurements Using Fair Value Hierarchy Level 1 Level 2 Level 3 Assets Equipment $ $
